Exhibit 10.12

Execution Version

OFFICE LEASE AGREEMENT

BETWEEN

NORMANDY NICKERSON ROAD, LLC

(“LANDLORD”)

AND

BITSTREAM INC.

(“TENANT”)



--------------------------------------------------------------------------------

Execution Version

 

TABLE OF CONTENTS

 

1.

   Basic Lease Information    1

2.

   Lease Grant    4

3.

   Adjustment of Commencement Date; Possession    5

4.

   Rent    6

5.

   Compliance with Laws; Use    6

6.

   Security Deposit    7

7.

   Building Services    8

8.

   Leasehold Improvements    9

9.

   Repairs and Alterations    10

10.

   Entry by Landlord    11

11.

   Assignment and Subletting    11

12.

   Liens    13

13.

   Indemnity and Waiver of Claims    13

14.

   Insurance    14

15.

   Subrogation    14

16.

   Casualty Damage    15

17.

   Condemnation    16

18.

   Events of Default    16

19.

   Remedies    16

20.

   Limitation of Liability    17

21.

   Relocation    18

22.

   Holding Over    18

23.

   Subordination to Mortgages; Estoppel Certificate    19

24.

   Notice    19

 

i



--------------------------------------------------------------------------------

Execution Version

 

25.

   Surrender of Premises    19

26.

   Miscellaneous    20

27.

   OFAC Compliance    23

Exhibits:

 

Exhibit A

 

Outline and Location of Premises

Exhibit B

 

Expenses and Taxes

Exhibit C

 

Work Letter

Exhibit D

 

Commencement Letter

Exhibit E

 

Building Rules and Regulations

Exhibit F

 

Additional Provisions

Exhibit G

 

Form of Letter of Credit

Exhibit H

 

Form of Notice of Lease

 

ii



--------------------------------------------------------------------------------

Execution Version

 

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of
June 22, 2009, by and between NORMANDY NICKERSON ROAD, LLC, a Delaware limited
liability company (“Landlord”) and BITSTREAM INC., a Delaware corporation
(“Tenant”). The following exhibits and attachments are incorporated into and
made a part of the Lease: Exhibit A (Outline and Location of Premises),
Exhibit B (Expenses and Taxes), Exhibit C (Work Letter), Exhibit D (Commencement
Letter), Exhibit E (Building Rules and Regulations), Exhibit F (Additional
Provisions) and Exhibit G (Form of Letter of Credit).

 

1. Basic Lease Information.

1.01 “Building” shall mean the building located at 500 Nickerson Road,
Marlborough, Massachusetts 01752. “Rentable Square Footage of the Building” is
deemed to be 82,423 square feet.

1.02 “Premises” shall mean the areas shown on Exhibit A to this Lease consisting
of 27,378 rentable square feet on the second floor of the Building. The
“Rentable Square Footage of the Premises” is deemed to be 27,378 rentable square
feet. Landlord and Tenant stipulate and agree that the Rentable Square Footage
of the Building and the Rentable Square Footage of the Premises are correct.

1.03 “Base Rent”:

 

Period or Months of Term

   Annual Rate
Per Square Foot    Monthly
Base Rent

Lease Months 1 - 15*

   $ 18.00    $ 41,067.00

Lease Months 16 - 27

   $ 18.50    $ 42,207.75

Lease Months 28 - 39

   $ 19.00    $ 43,348.50

Lease Months 40 - 51

   $ 19.50    $ 44,489.25

Lease Months 52 - 63

   $ 20.00    $ 45,630.00

Lease Months 64 - 75

   $ 20.50    $ 46,770.75

Lease Months 76 - 87

   $ 21.00    $ 47,911.50

Lease Months 88 - 99

   $ 21.50    $ 49,052.25

Lease Months 100 - 111

   $ 22.00    $ 50,193.00

Lease Months 112 - 120

   $ 22.50    $ 51,333.75

 

  * Monthly Base Rent shall not accrue and shall not be owed (the “Abated Rent”)
by Tenant during the first 90 days of the Term (the “Abatement Period”),
provided that in the event this Lease is terminated due to the occurrence of an
Event of Default by the Tenant, the Landlord shall have a right to recover the
Abated Rent as part of the Landlord’s damages under this Lease.

1.04 “Tenant’s Pro Rata Share”: 33.22% for the Building and 4.77% for the
Complex. Tenant’s Pro Rata Share shall be adjusted for changes in the Rentable
Square Footage of the Premises and/or the Rentable Square Footage of the
Building and/or Complex, including, without limitation, changes which may result
from any condemnation or other taking of a portion of the Building and/or
Complex.



--------------------------------------------------------------------------------

Execution Version

 

1.05 “Base Year” for Taxes: Fiscal Year (defined below) 2010 (i.e., July 1, 2009
to June 30, 2010); “Base Year” for Expenses (defined in Exhibit B): calendar
year 2010. For purposes hereof, “Fiscal Year” shall mean the Base Year for Taxes
and each period of July 1 to June 30 thereafter.

1.06 “Term”: A period of one hundred and twenty (120) Lease Months from the
Commencement Date. Subject to adjustment as provided in Section 3, the Term
shall commence on August 15, 2009 (the “Commencement Date”) and, unless
terminated early or extended in accordance with this Lease, end on the one
hundred and twentieth (120th) Lease Month following the Commencement Date (the
“Termination Date”). “Lease Month” shall mean a calendar month (or, if the
Commencement Date is not the first day of a calendar month, the first Lease
Month shall be such partial calendar month in which the Commencement Date occurs
plus the first full calendar month thereafter).

1.07 “Landlord’s Work/Improvement Allowance”: Landlord shall provide Tenant
(i) turn-key preparation of the Premises pursuant to the Final Plans more
particularly set forth in Exhibit C (the “Landlord’s Work”) and (ii) $410,670.00
(the “Improvement Allowance”), which amount shall be applied, upon Tenant’s
written request, to furniture, fixtures and equipment for the Premises, moving
cost for Tenant’s occupancy of the Premises, tele-data cabling for the Premises,
project management for (A) Tenant review of Landlord’s Work, (B) Alterations
(defined below) and/or (C) additional Alterations (subject to Landlord’s
approval as set forth in Section 9), including, but not limited to, security,
audio/visual requirements, and construction change orders. Tenant acknowledges
that any request for payment of the Improvement Allowance must be delivered to
Landlord together with executed lien waivers (if applicable), contractor’s
statements and/or invoices and owner’s statements covering the work for which
reimbursement is then being requested and any other documents reasonably
requested by Landlord as evidence that the work and/or equipment has been
completed and paid for, and Landlord shall thereafter disburse such portion of
the remaining Improvement Allowance within twenty (20) days after the Landlord’s
receipt of all required documentation. Notwithstanding any provision to the
contrary set forth in this Lease, Tenant shall not be entitled to any remaining
portion of the un-disbursed Improvement Allowance to the extent Tenant does not
request the same prior to the expiration of the eighteenth (18th) Lease Month.

1.08 “Security Deposit”: $135,680.00, as more fully described in Section 6.

1.09 Intentionally Omitted.

1.10 “Broker(s)”: Cushman & Wakefield of Massachusetts (“Tenant’s Broker”) and
Richards, Barry, Joyce & Partners (“Landlord’s Broker”).

1.11 “Permitted Use”: General office use, light manufacturing, and associated
storage, subject to and in compliance with all applicable zoning and land use
laws, rules, codes and regulations.

 

2



--------------------------------------------------------------------------------

Execution Version

 

1.12 “Notice Address(es)”:

Tenant:

Until the Commencement Date:

Bitstream Inc.

245 First Street, 17th Floor

Cambridge, MA 02142

Attn: Anna M. Chagnon, President

and James P. Dore, Vice President and

Chief Financial Officer

After the Commencement Date:

Bitstream Inc.

500 Nickerson Road,

Marlborough, Massachusetts 01752

Attn: Anna M. Chagnon, President

and James P. Dore, Vice President and

Chief Financial Officer

With a copy to:

(a) Bowditch & Dewey, LLP

175 Crossing Boulevard

Suite 500

Framingham, MA 01702

Attn: Paul C. Bauer, Esquire

(b) David Townsend

Cushman & Wakefield

125 Summer Street, 15th floor

Boston, MA 02110

Landlord:

For all Notices:

Steve Smith

Normandy Real Estate Management

1776 On the Green

67 Park Place East

Morristown, New Jersey 07960

With a copy to:

Raymond P. Trevisan

Principal, General Counsel

Normandy Real Estate Partners

67 Park Place East, 8th Floor

Morristown, New Jersey 07960

 

3



--------------------------------------------------------------------------------

Execution Version

 

With a copy to:

McCarter & English LLP.

265 Franklin Street

Boston, Massachusetts 02110

Attention: Diane M. McDermott, Esquire

1.13 “Business Day(s)” are Monday through Friday of each week, exclusive of New
Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 8:00 a.m.
to 6:00 p.m. on Business Days and 9:00 a.m. to 1:00 p.m. on Saturdays exclusive
of Holidays.

1.14 “Complex”: Those certain parcels of land (approximately 85 acres) and the
buildings, the parking areas and other improvements thereon, including the
Building, collectively known as 100-700 Nickerson Road, Marlborough, Middlesex
County, Massachusetts, also commonly known as Marlborough Technology Complex, as
well as any additional buildings or amenities that may be constructed on the
Complex property.

 

2. Lease Grant.

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Complex that are from time to time designated by
Landlord for the common use of tenants and others, including, but not limited to
(i) the common stairways and access ways, lobbies, hallways, entrances, stairs,
elevators and any passageways thereto, toilets, refuse facilities, common pipes,
ducts, conduits, wires, and other areas or facilities within the Building for
the general use, convenience and benefit of Tenant and other tenants and
occupants of the Building; and (ii) the common walkways, sidewalks, landscaping,
parking spaces and driveways and loading docks associated with the Building,
full service cafeteria, fitness center, lockers and showers, common executive
conference center, training room and dry cleaning service (collectively, the
“Common Areas”), subject to the right of Landlord to make such changes in or to
the Building and/or Complex and the fixtures and equipment thereof, as well as
in or to the street entrances, halls, passages, elevators, stairways and other
improvements thereof, as Landlord may deem necessary or desirable, so long as
the same does not materially adversely affect Tenant’s access to or use of the
Premises and Landlord takes commercially reasonable efforts to minimize any
disruption to Tenant caused by such changes. The Tenant shall also have the
right to use the telephone and electrical closets and appurtenant equipment
which serve the Premises and other premises in the Building; provided the right
to access such closets and equipment shall be under the supervision of the
Landlord and upon such rules and regulations as the Landlord shall designate,
including approval of any vendors which may require access to connect the
equipment servicing the Tenant’s Premises. Landlord may adopt any name for the
Building and/or Complex and Landlord reserves the right to change the name or
address of the Building at any time.

 

4



--------------------------------------------------------------------------------

Execution Version

 

Landlord and Tenant acknowledge that the Premises are in a Building and Complex
which are not open to the general public. Access to the Building or Complex is
restricted to Landlord, Tenant, their agents, employees and contractors and to
their invited visitors. In the event of a labor dispute including a strike,
picketing, informational or associational activities directed at Tenant or any
other tenant, Landlord reserves the right unilaterally to alter Tenant’s ingress
and egress to the Building or Complex or make any other change in operating
conditions to restrict pedestrian, vehicular or delivery ingress and egress to a
particular location. The foregoing notwithstanding, Tenant shall have access to
and use of the Premises twenty-four (24) hours per day and three hundred
sixty-five (365) days per year.

 

3. Adjustment of Commencement Date; Possession.

3.01 The Landlord shall deliver the Premises with Landlord’s Work Substantially
Complete (as defined in Exhibit C) on August 15, 2009 to Tenant. In the event
Landlord delivers the Premises to Tenant Substantially Complete prior to
August 15, 2009, Tenant shall have early use of the Premises commencing on such
delivery date for all purposes including moving in, installation of technology,
furniture and trade fixtures, as well as for the Permitted Use, but the
Commencement Date shall nonetheless be August 15, 2009. If for any reason
whatsoever, Landlord is unable to deliver possession of the Premises to Tenant
with the Landlord’s Work Substantially Complete on or prior to August 15, 2009,
then this Lease shall remain in full force and effect and the Commencement Date
shall automatically be adjusted forward on a day-for-day basis until the date on
which Landlord delivers possession of the Premises to Tenant with the Landlord’s
Work Substantially Complete. In the event Landlord does not deliver the Premises
to Tenant Substantially Complete by September 15, 2009, as such date is extended
due to Force Majeure and Tenant Delay (as defined in Exhibit C) (the “Late
Delivery Threshold”), then each day of delay after the Late Delivery Threshold
shall result in an increase in the Base Rent abatement set forth in Section 1.03
of one day (by way of example only, if there is no Force Majeure and no Tenant
Delay and Landlord delivers the Premises Substantially Complete on September 17,
2009, the Base Rent abatement period shall be 92 days instead of 90 days). In
the event Landlord fails, for any reason other than Force Majeure, to deliver
possession of the Premises as required by this Lease on or before November 15,
2009 (which date shall be extended for each day of Tenant Delay), then Tenant
may elect, upon notice to Landlord, given any time prior to the date of such
delivery, to terminate this Lease effective upon the date that is thirty
(30) days following such notice; provided that if Landlord delivers possession
of the Premises prior to the end of such 30-day period, then such termination
shall be of no force or effect. In the event Landlord fails, due to Force
Majeure alone, to deliver possession of the Premises as required by this Lease
on or before December 15, 2009 (which date shall be extended for each day of
Tenant Delay), then Tenant may elect, upon notice to Landlord, given any time
prior to the date of such delivery, to terminate this Lease effective upon the
date that is thirty (30) days following such notice; provided that if Landlord
delivers possession of the Premises prior to the end of such 30-day period, then
such termination shall be of no force or effect.

3.02 Subject to Landlord’s obligations under this Lease, including the
obligation to perform Landlord’s Work, the Premises are accepted by Tenant in
“as is” condition and configuration without any representations or warranties by
Landlord express or implied except as expressly provided in this Lease. By
taking possession of the Premises, Tenant agrees that the

 

5



--------------------------------------------------------------------------------

Execution Version

 

Premises are in good order and satisfactory condition; provided, this shall not
limit the Landlord’s obligations under the provisions of this Lease including,
without limitation, Section 7 (Building Services) and Section 9.02. Landlord
shall also be obligated to cure any violations of laws with respect to the
Premises (including the Americans with Disabilities Act) which may exist as of
the Commencement Date, if any, within a reasonable period of time after the
Landlord becomes aware of same. In the event Landlord’s Work triggers any
necessary additional work to the Premises, Building or Complex to comply with
any laws (including the Americans with Disabilities Act), Landlord shall be
solely responsible for completing such additional work at Landlord’s sole cost
and expense. Except as set forth in Section 3.01, Landlord shall not be liable
for a failure to deliver possession of the Premises, or any other space, due to
the holdover or unlawful possession of such space by another party; provided,
however, that Landlord shall use reasonable efforts to obtain possession of the
space. If Tenant takes possession of the Premises, or any portion thereof,
before the Commencement Date, such possession shall be subject to the terms and
conditions of this Lease. However, except for the cost of services requested by
Tenant, Tenant shall not be required to pay Rent for any days of possession
before the Commencement Date.

 

4. Rent.

4.01 Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”). “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent. Base Rent and
recurring monthly charges of Additional Rent shall be due and payable in advance
on the first day of each calendar month without notice or demand. All other
items of Rent shall be due and payable by Tenant on or before 30 days after
billing by Landlord. Rent shall be made payable to the entity, and sent to the
address, Landlord designates and shall be made by good and sufficient check or
by other means acceptable to Landlord. Past due Rent shall accrue interest at
12% per annum from the due date until actually paid. The foregoing
notwithstanding, Tenant shall not be responsible for payment of such interest
for the first such late payment in any calendar year if such late payment is
made within five (5) days of receipt of Landlord’s written notice of
delinquency. Landlord’s acceptance of less than the correct amount of Rent shall
be considered a payment on account of the earliest Rent due. Rent for any
partial month during the Term shall be prorated. No endorsement or statement on
a check or letter accompanying payment shall be considered an accord and
satisfaction. Tenant’s covenant to pay Rent is independent of every other
covenant in this Lease.

4.02 Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance with Exhibit B of this Lease.

 

5. Compliance with Laws; Use.

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,

 

6



--------------------------------------------------------------------------------

Execution Version

 

configuration and occupancy of the Premises, but only to the extent such
obligations are triggered by Tenant’s particular manner of use of the Premises,
other than for general office use. In addition, Tenant shall, at its sole cost
and expense, promptly comply with any Laws that relate to the “Base Building”
(defined below), but only to the extent such obligations are triggered by
Tenant’s particular manner of use of the Premises, other than for general office
use, or Alterations or improvements in the Premises performed or requested by
Tenant, specifically excluding Landlord’s Work. “Base Building” shall include
the structural portions of the Building, the public restrooms and the Building
mechanical, electrical and plumbing systems and equipment located in the
internal core of the Building on the floor or floors on which the Premises are
located. Tenant shall promptly provide Landlord with copies of any notices it
receives regarding an alleged violation of Law. Tenant shall comply with the
rules and regulations of the Building attached as Exhibit E and such other
reasonable rules and regulations adopted by Landlord from time to time,
including rules and regulations for the performance of Alterations (defined in
Section 9). Landlord will deliver the Premises in compliance with all applicable
laws (including the Americans with Disabilities Act) as of the Commencement
Date.

 

6. Security Deposit.

The Security Deposit shall be delivered to Landlord within five (5) business
days of execution of this Lease by Tenant and held by Landlord without liability
for interest (unless required by Law) as security for the performance of
Tenant’s obligations. The Security Deposit is not an advance payment of Rent or
a measure of damages. Landlord may use all or a portion of the Security Deposit
to satisfy past due Rent or to cure any Default (defined in Section 18) by
Tenant. If Landlord uses any portion of the Security Deposit, Tenant shall,
within 5 days after demand, restore the Security Deposit to its original amount.
Subject to the Landlord’s right to apply the Security Deposit as set forth
herein, Landlord shall return any unapplied portion of the Security Deposit to
Tenant within 45 days after the later to occur of the Termination Date or the
date Tenant surrenders the Premises to Landlord in compliance with Section 25.
Landlord may assign the Security Deposit to a successor or transferee and,
following the assignment, Landlord shall have no further liability for the
return of the Security Deposit. Landlord shall not be required to keep the
Security Deposit separate from its other accounts.

The Security Deposit shall be in the form of an irrevocable letter of credit
(the “Letter of Credit”), which Letter of Credit shall: (a) be in the initial
amount of $135,680; (b) be issued on the form attached hereto as Exhibit G;
(c) name Landlord as its beneficiary; and (d) be drawn on an FDIC insured
financial institution reasonably satisfactory to the Landlord. The Letter of
Credit (and any renewals or replacements thereof) shall be for a term of not
less than 1 year. Tenant agrees that it shall from time to time, as necessary,
whether as a result of a draw on the Letter of Credit by Landlord pursuant to
the terms hereof or as a result of the expiration of the Letter of Credit then
in effect, renew or replace the original and any subsequent Letter of Credit so
that a Letter of Credit, in the amount required hereunder, is in effect until a
date which is at least 60 days after the Termination Date of the Lease. If
Tenant fails to furnish such renewal or replacement at least 60 days prior to
the stated expiration date of the Letter of Credit then held by Landlord,
Landlord may draw upon such Letter of Credit and hold the proceeds thereof (and
such proceeds need not be segregated) as a Security Deposit pursuant to the
terms of this Section 6. Any renewal or replacement of the original or any
subsequent Letter of Credit shall meet the requirements for the original Letter
of Credit as set forth above, except that such replacement or renewal shall be
issued by an FDIC insured financial institution satisfactory to Landlord at the
time of the issuance thereof.

 

7



--------------------------------------------------------------------------------

Execution Version

 

If Landlord draws on the Letter of Credit as permitted in this Lease, then, upon
demand of Landlord, Tenant shall restore the amount available under the Letter
of Credit to its original amount by providing Landlord with an amendment to the
Letter of Credit evidencing that the amount available under the Letter of Credit
has been restored to its original amount.

 

7. Building Services.

7.01 Landlord shall furnish Tenant with the following services: (a) water for
use in the Base Building lavatories; (b) customary heat and air conditioning in
season during Building Service Hours; provided that Tenant shall have the right
to receive HVAC service for the Premises during hours other than Building
Service Hours by paying Landlord’s then standard charge for additional HVAC
service so long as Tenant requests same by written notice to Landlord not later
than 12:00 noon on the Business Day preceding the day of such overtime usage;
(c) standard janitorial service on Business Days; (d) Elevator service;
(e) Electricity in accordance with the terms and conditions in Section 7.02; and
(f) such other services as Landlord reasonably determines are necessary or
appropriate for the Building or Complex. Tenant may continuously run
supplemental cooling of its server room in the Premises 24 hours per day, 365
days per year (“Supplemental Cooling”). Supplemental Cooling is not a
Landlord-provided service, Landlord shall not shut down the Supplemental Cooling
in non-Building Service Hours, and Landlord shall not charge Tenant the
off-hours HVAC charges for Supplemental Cooling as same will be subject to
electricity charges for Supplemental Cooling as part of the Premises electricity
submeter, the charges for which shall be paid solely by the Tenant.

7.02 (a) Electricity shall be distributed to the Premises either by the electric
utility company selected by Landlord to provide electricity service for the
Building and/or Complex, or, at Landlord’s option, by Landlord; and Landlord
shall permit Landlord’s wires and conduits, to the extent available, suitable
and safely capable, to be used for such distribution. If and so long as Landlord
is distributing electricity to the Premises, Tenant shall obtain all of its
electricity from Landlord. Such charges will be based on Landlord’s actual cost
of such electrical service based upon the existing submeter measuring usage in
the Premises. If the electric utility company selected by Landlord to provide
electricity service for the Building and/or the Complex is distributing
electricity to the Premises, Landlord may elect to require Tenant, at its cost,
to make all necessary arrangements with such electric utility company for
metering and paying for electric current furnished to the Premises. All
electricity used during the performance of janitorial service, or the making of
any alterations or repairs in or to the Premises (excluding the Landlord’s
Work), or the operation of any special air conditioning system serving the
Premises, including Supplemental Cooling, shall be paid by Tenant. Landlord
shall as part of the Landlord’s Work install a meter or sub-meter for
electricity used in the Premises.

Landlord reserves the right at any time and from time to time before or during
the Term to contract with an electric service provider (“Electric Service
Provider”) of its choice to provide electricity service for the Building. Tenant
shall cooperate with Landlord and the Electric Service Provider at all times
and, as reasonably necessary, shall allow Landlord and the Electric Service
Provider reasonable access after reasonable notice except in an emergency where
Landlord shall provide notice to the extent reasonably possible to the
Building’s and Complex’s electric lines, feeders, risers, wiring and other
machinery within the Premises.

 

8



--------------------------------------------------------------------------------

Execution Version

 

(b) Without the consent of Landlord, Tenant’s use of electrical service shall
not exceed, either in voltage, rated capacity, use beyond Building Service Hours
or overall load, that which Landlord, on a rentable square foot basis,
reasonably deems to be standard for the Building, which as of the date of this
Lease is five (5) watts per rentable square foot. Landlord acknowledges that
Tenant’s operation of the Supplemental Cooling generally as well as beyond
Building Service Hours (including 24 hours per day, seven days per week), using
the existing unit to be delivered with the Premises, does not currently exceed
the limits set forth in or otherwise violate the preceding sentence. Landlord
shall have the right to measure electrical usage by commonly accepted methods.
If it is determined that Tenant is using excess electricity, Tenant shall pay
Landlord for the cost of such excess electrical usage as Additional Rent.

7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03) (collectively a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement. Notwithstanding the foregoing, in the event a Service
Failure that is within the reasonable control of Landlord continues for a period
in excess of five (5) consecutive business days, Tenant’s Base Rent shall abate
on a day-by-day basis in proportion to the portion of the Premises that Tenant
is unable to use for the Permitted Use. The foregoing Base Rent abatement shall
be the Tenant’s sole remedy for any interruption of Tenant’s business operations
due to such Service Failure.

 

8. Leasehold Improvements.

All improvements in and to the Premises, including any Alterations
(collectively, “Leasehold Improvements”) shall remain upon the Premises at the
end of the Term without compensation to Tenant. Landlord, however, by written
notice to Tenant given at the time of Landlord’s consent to any Alterations, to
the extent required, may require Tenant, at its expense, to remove any
Alterations (other than Landlord’s Work) that, in Landlord’s reasonable
judgment, are of a nature that would require removal and repair costs that are
materially in excess of the removal and repair costs associated with standard
office improvements and all Cable (as defined in Section 9.01; collectively
referred to as “Required Removables”). Required Removables shall include,
without limitation, Cable, internal stairways, raised floors, personal restrooms
and showers, vaults, rolling file systems and structural alterations and
modifications, but shall not include Landlord’s Work or any other improvements
in the Premises on the date that possession of the Premises is delivered to
Tenant. The designated Required Removables shall be removed by Tenant before the
Termination Date. Tenant shall repair damage caused by the installation or
removal of Required Removables. If Tenant fails to perform its obligations in a
timely manner, Landlord may perform such work at Tenant’s expense.

 

9



--------------------------------------------------------------------------------

Execution Version

 

9. Repairs and Alterations.

9.01 Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair. Tenant shall promptly
provide Landlord with notice of any such conditions. Tenant shall, at its sole
cost and expense, perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear excepted. Tenant’s repair
and maintenance obligations include, without limitation, repairs to: (a) floor
covering; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) electronic, phone and data cabling and related equipment that is
installed by or for the exclusive benefit of Tenant (collectively, “Cable”);
(f) supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving Tenant; (g) Alterations and
(h) Rooftop Equipment (defined in Section 28 below). To the extent Landlord is
not reimbursed by insurance proceeds, Tenant shall reimburse Landlord for the
cost of repairing damage to the Building caused by the acts of Tenant, Tenant
Related Parties and their respective contractors and vendors (including without
limitation repairs necessitated by the installation, use, maintenance, repair
and removal of the Rooftop Equipment). If Tenant fails to commence to make any
repairs to the Premises for more than 15 days after notice from Landlord
(although notice shall not be required in an emergency) and to continuously and
diligently proceed to complete the repair if same cannot be completed within
said 15 day period, Landlord may make the repairs, and Tenant shall pay the
reasonable cost of the repairs, together with an administrative charge in an
amount equal to 10% of the cost of the repairs. “Tenant Related Parties” shall
mean Tenant’s officers, directors, shareholders, employees and agents.

9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building;
(b) mechanical (including HVAC), electrical, plumbing and fire/life safety
systems serving the Building in general; (c) Common Areas; (d) roof of the
Building; (e) exterior windows of the Building; and (f) elevators serving the
Building. Landlord shall promptly make repairs for which Landlord is
responsible.

9.03 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, such consent to
include review and approval of all plans for such Alterations, which consent
shall not to be unreasonably withheld, conditioned or delayed except that
Landlord shall have complete discretion with regard to granting or withholding
approval of the portions of the proposed Alterations to the extent such
Alterations would impact the Building’s structure or systems, or would be
visible from the common facilities or exterior of the Building. However,
Landlord’s consent shall not be required for any Alteration that satisfies all
of the following criteria (a “Cosmetic Alteration”): (a) is of a cosmetic nature
such as painting, wallpapering, hanging pictures and installing carpeting;
(b) is not visible from the exterior of the Premises or Building; (c) will not
affect the Base Building; (d) does not require work to be performed inside the
walls, below the floor, or above the ceiling of the Premises; and (e) the cost
of such work does not exceed $30,000.00. Tenant shall provide written notice to
Landlord prior to the commencement of any Cosmetic Alterations and shall deliver
to Landlord a copy of the plans and specifications, if any, for Cosmetic
Alterations. Cosmetic Alterations shall be subject to all the other provisions
of this Section 9.03. Prior to starting work, Tenant shall furnish Landlord with
plans and specifications; names of contractors reasonably acceptable to Landlord

 

10



--------------------------------------------------------------------------------

Execution Version

 

(provided that Landlord may designate specific contractors with respect to Base
Building); required permits and approvals; evidence of contractor’s and
subcontractor’s insurance in amounts reasonably required by Landlord and naming
Landlord as an additional insured; and any security for performance in amounts
reasonably required by Landlord. Changes to the plans and specifications must
also be submitted to Landlord for its approval. Alterations shall be constructed
in a good and workmanlike manner using materials of a quality reasonably
approved by Landlord. Tenant shall reimburse Landlord for any sums paid by
Landlord for third party examination of Tenant’s plans for non-Cosmetic
Alterations. In addition, Tenant shall pay Landlord a fee for Landlord’s
oversight and coordination of any Alterations other than Cosmetic Alterations
equal to 3% of the cost of the Alterations. Upon completion, Tenant shall
furnish “as-built” plans for all Alterations other than Cosmetic Alterations,
completion affidavits and full and final waivers of lien. Landlord’s approval of
an Alteration shall not be deemed a representation by Landlord that the
Alteration complies with Law.

 

10. Entry by Landlord.

Landlord may enter the Premises to inspect, show to prospective buyers of the
Building or prospective lenders, or clean the Premises or to perform or
facilitate the performance of repairs, alterations or additions to the Premises
or any portion of the Building or in the last twelve (12) months of the Term,
show to prospective tenants. Except in emergencies or to provide Building
services, Landlord shall provide Tenant with reasonable prior verbal notice of
entry, shall provide Tenant with the opportunity to accompany Landlord, and
shall use reasonable efforts to minimize any interference with Tenant’s use of
the Premises. If reasonably necessary, Landlord may temporarily close all or a
portion of the Premises to perform repairs, alterations and additions. However,
except in emergencies, Landlord will not close the Premises if the work can
reasonably be completed on weekends and after Building Service Hours. Entry by
Landlord shall not constitute a constructive eviction or entitle Tenant to an
abatement or reduction of Rent. In connection with any repairs made in the
Premises by Landlord, Landlord shall not eliminate power to the Supplemental
Cooling or, if unavoidable, Landlord shall bring in temporary power or cooling
equipment at Landlord’s sole cost and expense.

 

11. Assignment and Subletting.

11.01 Except in connection with a Permitted Transfer (defined in Section 11.04),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed if
Landlord does not exercise its recapture rights under Section 11.02. If the
entity which controls the voting shares/rights of Tenant changes at any time,
such change of ownership or control shall constitute a Transfer, subject to
Tenant’s rights with respect to a Permitted Transfer as set forth in
Section 11.04, unless Tenant is an entity whose outstanding stock is listed on a
recognized securities exchange or if at least 80% of its voting stock is owned
by another entity, the voting stock of which is so listed. Any attempted
Transfer in violation of this Section is voidable by Landlord. In no event shall
any Transfer, including a Permitted Transfer, release or relieve Tenant from any
obligation under this Lease.

 

11



--------------------------------------------------------------------------------

Execution Version

 

11.02 Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the proposed assignment, sublease or other
Transfer documentation and such other information as Landlord may reasonably
request. Within 15 Business Days after receipt of the required information and
documentation, Landlord shall either: (a) consent to the Transfer by execution
of a consent agreement in a form reasonably designated by Landlord;
(b) reasonably refuse to consent to the Transfer in writing; or (c) recapture
the portion of the Premises that Tenant is proposing to Transfer for the term of
the proposed Transfer. Landlord shall not exercise this right of recapture in
the event the proposed Transfer would result, in the aggregate with any previous
Transfers, in Transfers of less than forty percent (40%) of the Premises. If
Landlord exercises its right to recapture, this Lease shall automatically be
amended (or terminated if the entire Premises is being assigned or sublet) to
delete the applicable portion of the Premises effective on the proposed
effective date of the Transfer for the term of the proposed Transfer. Tenant
shall pay Landlord its actual out-of-pocket fees, not to exceed $1,500.00, for
Landlord’s review of any requested Transfer, excluding a Permitted Transfer, for
which Tenant will have no cost reimbursement obligation.

11.03 Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of the excess within 30 days
after Tenant’s receipt of the excess. Tenant may deduct from the excess, on a
straight-line basis, all reasonable and customary expenses directly incurred by
Tenant attributable to the Transfer, including but not limited to leasing
concessions, broker’s fees, attorney’s fees and tenant improvements. If Tenant
is in Default, Landlord may require that all sublease payments be made directly
to Landlord, in which case Tenant shall receive a credit against Rent in the
amount of Tenant’s share of payments received by Landlord.

11.04 Tenant may assign this Lease to a successor to Tenant by purchase, merger,
consolidation or reorganization (an “Ownership Change”) or assign this Lease or
sublet all or a portion of the Premises to an Affiliate without the consent of
Landlord, provided that all of the following conditions are satisfied (a
“Permitted Transfer”): (a) Tenant is not in Default; (b) in the event of an
Ownership Change, Tenant’s successor shall own substantially all of the assets
of Tenant and have a net worth which is at least equal to Tenant’s net worth as
of the day prior to the proposed Ownership Change; (c) the Permitted Use does
not allow the Premises to be used for retail purposes; and (d) Tenant shall give
Landlord written notice at least 15 Business Days prior to the effective date of
the Permitted Transfer. Tenant’s notice to Landlord shall include information
and documentation evidencing the Permitted Transfer and showing that each of the
above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement.
“Affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant (for such period of time as such entity continues to be
controlled by, controlling or under common control with Tenant, it being agreed
that the subsequent sale or transfer of stock resulting in a change in voting
control, or any other transaction(s) having the overall effect that such entity
ceases to be controlled by, controlling or under common control with Tenant
within twelve (12) months following an assignment of this Lease to an Affiliate,
shall be treated as if such sale or transfer or transaction(s) were, for all
purposes, an assignment of this Lease governed by the provisions of this Article
11).

 

12



--------------------------------------------------------------------------------

Execution Version

 

12. Liens.

Tenant shall not permit mechanics’ or other liens to be placed upon the Complex,
Building, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law. If Tenant fails to do so, Landlord may bond, insure
over or otherwise discharge the lien. Tenant shall reimburse Landlord for any
amount paid by Landlord, including, without limitation, reasonable attorneys’
fees. Landlord shall have the right to require Tenant to post a performance or
payment bond in connection with any work or service done or purportedly done by
or for the benefit of Tenant. Tenant acknowledges and agrees that all such work
or service is being performed for the sole benefit of Tenant and not for the
benefit of Landlord.

 

13. Indemnity and Waiver of Claims.

Subject to the provisions of Section 15 and except as specifically otherwise
provided in this Lease and except for the negligence or intentional misconduct
of Landlord or Landlord Related Parties (defined below), Tenant hereby waives
all claims against and releases Landlord and its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, Mortgagees (defined in
Section 23) and agents (the “Landlord Related Parties”) from all claims for any
injury to or death of persons, damage to property or business loss in any manner
related to (a) Force Majeure, (b) acts of third parties, (c) the bursting or
leaking of any tank, water closet, drain or other pipe, (d) the inadequacy or
failure of any security services, personnel or equipment, or (e) any matter not
within the reasonable control of Landlord. In addition to the foregoing, except
for the negligence or intentional misconduct of Landlord or Landlord Related
Parties, Tenant agrees that Landlord shall have no responsibility or liability
whatsoever for any loss or damage, however caused, to furnishings, fixtures,
equipment, or other personal property of Tenant or of any persons claiming by,
through, or under Tenant. Except to the extent caused by the negligence or
willful misconduct of Landlord or any Landlord Related Parties, Tenant shall
indemnify, defend and hold Landlord and Landlord Related Parties harmless
against and from all liabilities, obligations, damages, penalties, claims,
actions, costs, charges and expenses, including, without limitation, reasonable
attorneys’ fees and other professional fees (if and to the extent permitted by
Law) (collectively referred to as “Losses”), which may be imposed upon, incurred
by or asserted against Landlord or any of the Landlord Related Parties by any
third party and arising out of or in connection with any damage or injury
occurring in the Premises or any negligence or intentional misconduct (including
violations of Law) of Tenant, the Tenant Related Parties or any of Tenant’s
transferees, contractors or licensees.

13.02 Subject to the provisions of Section 15, and except as specifically
otherwise provided in this Lease, and except for the negligence or intentional
misconduct of the Tenant (or those claiming under the Tenant), Landlord shall
indemnify, defend and hold Tenant harmless against and from all Losses which may
be imposed upon, incurred by or asserted against Tenant by any third party
arising out of or in connection with damage or injury occurring in the Building
(excluding the Premises) or the Complex as a result of the negligence or
intentional misconduct of the Landlord or the Landlord Related Parties.

 

13



--------------------------------------------------------------------------------

Execution Version

 

14. Insurance.

Tenant shall maintain the following insurance (“Tenant’s Insurance”):
(a) Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, including blanket contractual and personal liability,
with broad form endorsement with coverages of at least $2,000,000 per
occurrence, $3,000,000 in the aggregate; (b) Excess/Umbrella Liability with
coverages of at least $5,000,000 per occurrence, $5,000,000 in the aggregate;
(c) Property/Business Interruption Insurance written on an All Risk or Special
Perils form, with coverage for broad form water damage including earthquake
sprinkler leakage, at replacement cost value and with a replacement cost
endorsement covering all of Tenant’s business and trade fixtures, equipment,
movable partitions, furniture, merchandise and other personal property within
the Premises (“Tenant’s Property”) and any Leasehold Improvements performed by
or for the benefit of Tenant; (d) Automobile/Hired and Owned with coverage of at
least $1,000,000 combined single limit (e) Workers’ Compensation Insurance in
amounts required by Law and (f) Employers Liability Coverage of at least
$500,000.00 per occurrence. Tenant may carry any portion of the insurance
required hereunder through a so-called umbrella coverage and/or blanket policy,
provided that the Landlord has been provided with information to support that
the so-called blanket coverage is adequate to provide the coverages required
hereunder. Any company writing Tenant’s Insurance shall have an A.M. Best rating
of not less than A-VIII. All Commercial General Liability Insurance policies
shall name as additional insureds Landlord (or its successors and assignees),
the holder(s) of any mortgage(s) encumbering the Premises, Normandy Real Estate
Partners, LLC, Normandy Real Estate Management, LLC and all of their affiliates,
members, officers, employees, agents and representatives, managing agents and
premises owners, and other designees of Landlord and its successors as the
interest of such designees shall appear, with the Landlord as certificate holder
being designated as follows: Normandy Nickerson Road, LLC, Nickerson Road,
Marlborough, MA, c/o Normandy Real Estate Management, 400 5th Avenue, Waltham,
MA 02451. All policies of Tenant’s Insurance shall contain endorsements that the
insurer(s) shall give Landlord and its designees at least 30 days’ advance
written notice of any cancellation, termination, material change or lapse of
insurance. Tenant shall provide Landlord with a certificate of insurance
evidencing Tenant’s Insurance prior to the earlier to occur of the Commencement
Date or the date Tenant is provided with possession of the Premises, and
thereafter as necessary to assure that Landlord always has current certificates
evidencing Tenant’s Insurance. So long as the same is available at commercially
reasonable rates, Landlord shall maintain so called All Risk property insurance
on the Building at replacement cost value as reasonably estimated by Landlord.

 

15. Subrogation.

Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance.

 

14



--------------------------------------------------------------------------------

Execution Version

 

16. Casualty Damage.

16.01 If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, with
reasonable promptness but not later than sixty (60) days from the date of such
casualty, shall cause a general contractor selected by Landlord to provide
Landlord and Tenant with a written estimate of the amount of time required using
standard working methods to Substantially Complete the repair and restoration of
the Premises and any Common Areas necessary to provide access to the Premises
(“Completion Estimate”). If the Completion Estimate indicates that the Premises
or any Common Areas necessary to provide access to the Premises cannot
reasonably be substantially completed within 270 days from the date of the
Casualty, then either party shall have the right to terminate this Lease upon
written notice to the other within 10 days after receipt of the Completion
Estimate. Tenant, however, shall not have the right to terminate this Lease if
the Casualty was caused by the gross negligence or intentional misconduct of
Tenant or any Tenant Related Parties. In addition, Landlord, by notice to Tenant
within 90 days after the date of the Casualty, shall have the right to terminate
this Lease if: (1) the Premises have been materially damaged and there is less
than two (2) years of the Term remaining on the date of the Casualty; (2) any
Mortgagee requires that the insurance proceeds be applied to the payment of the
mortgage debt; or (3) a material uninsured loss to the Building occurs. In
addition, in the event that the Premises and the Common Areas are not
Substantially Completed within 270 days from the date the Casualty occurred,
subject to reasonable delays (not to exceed sixty (60) days) for insurance
adjustment or other matters beyond Landlord’s reasonable control, Tenant shall
have the right to terminate this Lease upon 30 days advance notice to the
Landlord given at any time subsequent to 270 days (plus a period of up to sixty
(60) days set forth above, if applicable) after the date of the Casualty but
prior to such Substantial Completion; provided that if the Landlord delivers the
Premises and the Common Areas Substantially Complete prior to the expiration of
such 30-day period then said notice of termination shall be of no force or
effect.

16.02 If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and Common Areas. Such
restoration shall be to substantially the same condition that existed on the
Commencement Date, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord. Upon notice from
Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant’s
Insurance with respect to any Leasehold Improvements performed by or for the
benefit of Tenant which the Landlord may agree to restore (exclusive of
Landlord’s Work which shall be insured by Landlord); provided if the estimated
cost to repair such Leasehold Improvements exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, the excess cost
of such repairs shall be paid by Tenant to Landlord prior to Landlord’s
commencement of repairs. Landlord shall not be liable for any inconvenience to
Tenant, or injury to Tenant’s business resulting in any way from the Casualty or
the repair thereof. Provided that Tenant is not in Default, during any period of
time that all or a material portion of the Premises is rendered untenantable as
a result of a Casualty, the Rent shall abate for the portion of the Premises
that is untenantable and not used by Tenant.

 

15



--------------------------------------------------------------------------------

Execution Version

 

17. Condemnation.

Either party may terminate this Lease if any material part of the Building or
any portion of the Premises, is taken or condemned for any public or
quasi-public use under Law, by eminent domain or private purchase in lieu
thereof (a “Taking”). For the purposes of this Section, a “material” part of the
Building shall be over 30% of the Building. Landlord shall also have the right
to terminate this Lease if there is a Taking of any portion of the Building or
the Complex which would have a material adverse effect on Landlord’s ability to
profitably operate the remainder of the Building. The terminating party shall
provide written notice of termination to the other party within 45 days after it
first receives notice of the Taking. The termination shall be effective on the
date the physical taking occurs. If this Lease is not terminated, Base Rent and
Tenant’s Pro Rata Share shall be appropriately adjusted to account for any
reduction in the square footage of the Building or Premises. All compensation
awarded for a Taking shall be the property of Landlord. The right to receive
compensation or proceeds are expressly waived by Tenant, however, Tenant may
file a separate claim for Tenant’s Property and Tenant’s reasonable relocation
expenses, provided the filing of the claim does not diminish the amount of
Landlord’s award. If only a part of the Premises is subject to a Taking and this
Lease is not terminated, Landlord, with reasonable diligence, will restore the
remaining portion of the Premises as nearly as practicable to the condition
immediately prior to the Taking.

 

18. Events of Default.

Each of the following occurrences shall be a “Default”: (a) Tenant’s failure to
pay any portion of Rent when due, if the failure continues for 5 days after
written notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other than
a Monetary Default) to comply with any term, provision, condition or covenant of
this Lease, if the failure is not cured within 30 days after written notice to
Tenant provided, however, if Tenant’s failure to comply cannot reasonably be
cured within 30 days, Tenant shall be allowed additional time (not to exceed 60
days) as is reasonably necessary to cure the failure so long as Tenant begins
the cure within 10 days after such notice to Tenant and diligently pursues the
cure to completion; (c) Tenant or any guarantor of this Lease becomes insolvent,
makes a transfer in fraud of creditors, files a bankruptcy proceeding or has an
involuntary proceeding filed against it which is not dismissed within thirty
(30) days of filing, makes an assignment for the benefit of creditors, admits in
writing its inability to pay its debts when due or forfeits or loses its right
to conduct business; (d) the leasehold estate is taken by process or operation
of Law; (e) Tenant abandons the Premises (vacating the Premises shall not
constitute abandonment provided that Tenant otherwise complies with its
obligations under this Lease); or (f) Tenant is in default beyond any notice and
cure period under any other lease or agreement with Landlord at the Building or
Complex. If Landlord provides Tenant with notice of Tenant’s failure to comply
with any specific provision of this Lease on 3 separate occasions during any 12
month period, Tenant’s subsequent violation of such provision shall, at
Landlord’s option, be an incurable Default by Tenant. All notices sent under
this Section shall be in satisfaction of, and not in addition to, notice
required by Law.

 

19. Remedies.

19.01 Upon Default, Landlord shall have the right to pursue any one or more of
the following remedies:

(a) Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord, in
compliance with Law, may enter upon and take possession of the Premises and
remove Tenant, Tenant’s Property and any party occupying the Premises. Tenant
shall pay Landlord, on demand, all past due Rent and other losses and damages
Landlord suffers as a result of Tenant’s Default, including, without limitation,
all Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises. “Costs of Reletting” shall
include all reasonable costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, legal fees,
brokerage commissions, the cost of alterations and the value of other
concessions or allowances granted to a new tenant.

 

16



--------------------------------------------------------------------------------

Execution Version

 

(b) Terminate Tenant’s right to possession of the Premises and, in compliance
with Law, remove Tenant, Tenant’s Property and any parties occupying the
Premises. Landlord may (but, except as expressly provided below, shall not be
obligated to) relet all or any part of the Premises, without notice to Tenant,
for such period of time and on such terms and conditions (which may include
concessions, free rent and work allowances) as Landlord in its absolute
discretion shall determine. Landlord may collect and receive all rents and other
income from the reletting. Tenant shall pay Landlord on demand all past due
Rent, all Costs of Reletting and any deficiency arising from the reletting or
failure to relet the Premises. The re-entry or taking of possession of the
Premises shall not be construed as an election by Landlord to terminate this
Lease. Landlord shall use reasonable efforts to relet the Premises on such terms
as Landlord in its sole discretion may determine (including a term different
from the Term, rental concessions, and alterations to, and improvement of, the
Premises); however, Landlord shall not be obligated to relet the Premises before
leasing other portions of the Building. Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or to collect rent due for such reletting.

19.02 In lieu of calculating damages under Section 19.01, Landlord may elect to
receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value, minus the then present fair
rental value of the Premises for the remainder of the Term, similarly
discounted, after deducting all anticipated Costs of Reletting. If Tenant is in
Default of any of its non-monetary obligations under the Lease, Landlord shall
have the right to perform such obligations. Tenant shall reimburse Landlord for
the cost of such performance upon demand together with an administrative charge
equal to 10% of the cost of the work performed by Landlord. The repossession or
re-entering of all or any part of the Premises shall not relieve Tenant of its
liabilities and obligations under this Lease. Except as set forth in the first
sentence of this Section 19.02, no right or remedy of Landlord shall be
exclusive of any other right or remedy. Each right and remedy shall be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at Law or in equity.

 

20. Limitation of Liability.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE INTEREST OF
LANDLORD IN THE COMPLEX. TENANT

 

17



--------------------------------------------------------------------------------

Execution Version

 

SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE COMPLEX FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER
LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY
JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED
PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR
ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW),
NOTICE AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT. WITHOUT LIMITING THE
FOREGOING, IN NO EVENT SHALL LANDLORD OR ANY MORTGAGEES OR LANDLORD RELATED
PARTIES OR TENANT (EXCEPT AS PROVIDED IN SECTION 22 BELOW) EVER BE LIABLE FOR
ANY CONSEQUENTIAL OR INCIDENTAL DAMAGES OR ANY LOST PROFITS. IN NO EVENT SHALL
TENANT BE LIABLE TO LANDLORD FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS
OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE OTHER THAN AS SET FORTH
IN SECTION 22 OF THIS LEASE.

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANTS OBLIGATION TO
PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS
DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

 

21. Relocation.

Intentionally Omitted.

 

22. Holding Over.

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) for the first 60 days
of the holdover equal to 150% of the Base Rent due for the period immediately
preceding the holdover, and thereafter equal to 175% of the Base Rent due for
the period immediately preceding the holdover. No holdover by Tenant or payment
by Tenant after the termination of this Lease shall be construed to extend the
Term or prevent Landlord from immediate recovery of possession of the Premises
by summary proceedings or otherwise. If Landlord is unable to deliver possession
of the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover and Tenant fails to vacate the Premises within 60
days after the end of the Lease Term, Tenant shall be liable for all damages
that Landlord suffers from the holdover.

 

18



--------------------------------------------------------------------------------

Execution Version

 

23. Subordination to Mortgages; Estoppel Certificate.

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Complex, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease. Landlord and Tenant shall each, within 10 days after receipt of a
written request from the other, execute and deliver a commercially reasonable
estoppel certificate to those parties as are reasonably requested by the other
(including a Mortgagee or prospective purchaser). Without limitation, such
estoppel certificate may include a certification as to the status of this Lease,
the existence of any Defaults and the amount of Rent that is due and payable.

Landlord shall deliver its current or future Mortgagee’s customary form of
Subordination, Non-Disturbance and Attornment Agreement (an “SNDA”) to the
Tenant. Landlord agrees to request that a Mortgagee consider reasonable changes
to such Mortgagee’s standard form of SNDA upon the request of Tenant. Landlord
shall use commercially reasonable efforts to obtain the SNDA from Landlord’s
current Mortgage promptly following the full execution and delivery of this
Lease.

 

24. Notice.

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Section 1. Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, 3 days after notice is deposited in the U.S. mail or with
a courier service in the manner described above. Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.

 

25. Surrender of Premises.

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear, damage which Landlord is obligated to repair hereunder casualty for
which Tenant is not liable, and condemnation excepted. If Tenant fails to remove
any of Tenant’s Property within 2 days after termination of this Lease or
Tenant’s right to possession, Landlord, at Tenant’s sole cost and expense, shall
be

 

19



--------------------------------------------------------------------------------

Execution Version

 

entitled (but not obligated) to remove and store Tenant’s Property. Landlord
shall not be responsible for the value, preservation or safekeeping of Tenant’s
Property. Tenant shall pay Landlord, upon demand, the expenses and storage
charges incurred. If Tenant fails to remove Tenant’s Property from the Premises
or storage, within 30 days after notice, Landlord may deem all or any part of
Tenant’s Property to be abandoned and title to Tenant’s Property shall vest in
Landlord.

 

26. Miscellaneous.

26.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the Commonwealth of Massachusetts and Landlord and Tenant hereby irrevocably
consent to the jurisdiction and proper venue of such state or commonwealth. If
any term or provision of this Lease shall to any extent be void or
unenforceable, the remainder of this Lease shall not be affected. If there is
more than one Tenant or if Tenant is comprised of more than one party or entity,
the obligations imposed upon Tenant shall be joint and several obligations of
all the parties and entities, and requests or demands from any one person or
entity comprising Tenant shall be deemed to have been made by all such persons
or entities. Notices to any one person or entity shall be deemed to have been
given to all persons and entities. Tenant represents and warrants to Landlord
that each individual executing this Lease on behalf of Tenant is authorized to
do so on behalf of Tenant and that Tenant is not, and the entities or
individuals constituting Tenant or which may own or control Tenant IF Tenant is
not a public corporation with stock listed on a nationally recognized stock
exchange, or which may be owned or controlled by Tenant are not, among the
individuals or entities identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists. Landlord
represents and warrants to Tenant that each individual executing this Lease on
behalf of Landlord is authorized to do so on behalf of Landlord and that
Landlord is not, and the entities or individuals constituting Landlord or which
may own or control Landlord, if Landlord is not a public corporation with stock
listed on a nationally recognized stock exchange, or which may be owned or
controlled by Landlord are not, among the individuals or entities identified on
any list compiled pursuant to Executive Order 13224 for the purposes of
identifying suspected terrorists.

26.02 If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to all of its costs and expenses, including, without
limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive any
right to trial by jury in any proceeding based upon a breach of this Lease.
Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default, shall not constitute a waiver of the
default, nor shall it constitute an estoppel.

26.03 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).

26.04 Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building and
Complex. Upon transfer

 

20



--------------------------------------------------------------------------------

Execution Version

 

Landlord shall be released from any further obligations hereunder and Tenant
agrees to look solely to the successor in interest of Landlord for the
performance of such obligations, provided that, any successor pursuant to a
voluntary, third party transfer (but not as part of an involuntary transfer
resulting from a foreclosure or deed in lieu thereof) shall have assumed
Landlord’s obligations under this Lease.

26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with the Broker as a
broker in connection with this Lease. Tenant shall indemnify and hold Landlord
and the Landlord Related Parties harmless from all claims of any other brokers
claiming to have represented Tenant in connection with this Lease. Landlord
shall indemnify and hold Tenant and the Tenant Related Parties harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Lease.

26.06 Time is of the essence with respect to Tenant’s exercise of any expansion
or extension rights granted to Tenant. The expiration of the Term, whether by
lapse of time, termination or otherwise, shall not relieve either party of any
obligations which accrued prior to or which may continue to accrue after the
expiration or termination of this Lease.

26.07 Landlord and any party claiming by, through or under Landlord shall not
disturb Tenant’s use of the Premises, subject to the terms of this Lease,
provided Tenant pays the Rent and fully performs all of its covenants and
agreements. This covenant shall be binding upon Landlord and its successors only
during its or their respective periods of ownership of the Building.

26.08 This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents. Neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by an authorized representative of
Landlord and Tenant.

26.09 Tenant shall not record this Lease or any memorandum or notice without
Landlord’s prior written consent; provided, however, Landlord agrees to consent
to the recordation or registration of a memorandum or notice of this Lease, at
Tenant’s cost and expense (and in a form reasonably satisfactory to Landlord),
if the initial term of this Lease or the initial term plus extension terms
granted exceed, in the aggregate, 7 years. If this Lease is terminated before
the Term expires, upon Landlord’s request the parties shall execute, deliver and
record an instrument acknowledging the above and the date of the termination of
this Lease, and Tenant appoints Landlord its attorney-in-fact in its name and
behalf to execute the instrument if Tenant shall fail to execute and deliver the
instrument after Landlord’s request therefor within 10 days.

26.10 At any time that Tenant is not a publicly traded company and/or Tenant’s
most recently audited financial statements are not publicly available on
Tenant’s website, within 15 days after Landlord’s request (but no more often
than once per year unless such request is made

 

21



--------------------------------------------------------------------------------

Execution Version

 

in connection with the sale or refinancing of the Building and/or Complex),
Tenant will furnish Tenant’s most recent audited financial statements (including
any notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant’s internally prepared financial statements. Notwithstanding the
foregoing, Tenant shall have no obligation to provide to Landlord financial
statements as provided in the preceding sentence more often than once per year
during the Term. Tenant will discuss its financial statements with Landlord and
will give Landlord access to Tenant’s books and records in order to enable
Landlord to verify the financial statements. Landlord will not disclose any
aspect of Tenant’s financial statements that Tenant designates to Landlord as
confidential except (1) to Landlord’s lenders or prospective purchasers of the
Building, (2) in litigation between Landlord and Tenant, and (3) if required by
court order.

26.11 Whenever Tenant requests Landlord to take any action or give any consent
required or permitted under this Lease, Tenant will reimburse Landlord for
Landlord’s reasonable costs incurred in reviewing the proposed action or
consent, including, without limitation, reasonable attorneys’, engineers’ or
architects’ fees, within 30 days after Landlord’s delivery to Tenant of a
statement of such costs. Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.
Whenever Landlord requests Tenant to take any action or give any consent
required or permitted under this Lease, Landlord will reimburse Tenant for
Tenant’s reasonable costs incurred in reviewing the proposed action or consent,
including, without limitation, reasonable attorneys’, within 30 days after
Tenant’s delivery to Landlord of a statement of such costs. Landlord will be
obligated to make such reimbursement without regard to whether Tenant consents
to any such proposed action.

26.12 Tenant and its telecommunications companies, including but not limited to
local exchange telecommunications companies and alternative access vendor
services companies shall have no right of access to and within the Building, for
the installation and operation of telecommunications systems including but not
limited to voice, video, data, and any other telecommunications services
provided over wire, fiber optic, microwave, wireless, and any other transmission
systems, for part or all of Tenant’s telecommunications within the Building and
from the Building to any other location without Landlord’s prior written
consent. Landlord shall not unreasonably withhold its consent to the
installation and operation of such telecommunications systems, telecommunication
services and/or transmission systems if located entirely within the Premises;
otherwise, Landlord may withhold or delay its consent in its sole discretion.

26.13 Tenant acknowledges that the terms and conditions of this Lease are to
remain confidential for Landlord’s benefit, and, except to the extent required
by applicable Law for publicly traded companies, may not be disclosed by Tenant
to anyone, by any manner or means, directly or indirectly, without Landlord’s
prior written consent. The consent by Landlord to any disclosures shall not be
deemed to be a waiver on the part of Landlord of any prohibition against any
future disclosure.

26.14 The term “Hazardous Materials” means any substance, material, or waste
which is now or hereafter classified or considered to be hazardous, toxic, or
dangerous under any Law

 

22



--------------------------------------------------------------------------------

Execution Version

 

relating to pollution or the protection or regulation of human health, natural
resources or the environment, or poses or threatens to pose a hazard to the
health or safety of persons on the Premises or in the Building. Tenant shall not
use, generate, store, or dispose of, or permit the use, generation, storage or
disposal of Hazardous Materials on or about the Premises or the Building except
in a manner and quantity necessary for the ordinary performance of Tenant’s
business, and then in compliance with all Laws. If Tenant breaches its
obligations under this Section, Landlord may immediately take any and all action
reasonably appropriate to remedy the same, including taking all appropriate
action to clean up or remediate any contamination resulting from Tenant’s use,
generation, storage or disposal of Hazardous Materials. Tenant shall defend,
indemnify, and hold harmless Landlord and its representatives and agents from
and against any and all claims, demands, liabilities, causes of action, suits,
judgments, damages and expenses (including attorneys’ fees and cost of clean up
and remediation) arising from Tenant’s failure to comply with the provisions of
this Section. This indemnity provision shall survive termination or expiration
of the Lease.

 

27. OFAC Compliance.

(a) Tenant represents and warrants that (a) Tenant and each person or entity
owning an interest in Tenant (exclusive of any owner of shares in Tenant if
Tenant is a public corporation listed on a nationally recognized stock exchange)
is (i) not currently identified on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Assets Control,
Department of the Treasury (“OFAC”) and/or on any other similar list maintained
by OFAC pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), and (ii) not a person or entity with whom a citizen
of the United States is prohibited to engage in transactions by any trade
embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States, (b) none
of the funds or other assets of Tenant constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) to Tenant’s knowledge, no Embargoed Person has any
interest of any nature whatsoever in Tenant (whether directly or indirectly),
(d) none of the funds of Tenant have been derived from any unlawful activity
with the result that the investment in Tenant is prohibited by law or that the
Lease is in violation of law, and (e) Tenant has implemented procedures, and
will consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times. The term
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Tenant is
prohibited by law or Tenant is in violation of law.

(b) Tenant covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargoes and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (c) not to use funds from any “Prohibited Person” (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease and (d) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms hereof.

 

23



--------------------------------------------------------------------------------

Execution Version

 

(c) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at
any time during the Lease Term shall be a material default of the Lease.
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a material default of the Lease.

(d) Landlord represents and warrants that (a) Landlord and each person or entity
owning an interest in Landlord (exclusive of any owner of shares in Landlord if
Landlord is a public corporation listed on a nationally recognized stock
exchange) is (i) not currently identified on the Specially Designated Nationals
and Blocked Persons List maintained by the Office of Foreign Assets Control,
Department of the Treasury (“OFAC”) and/or on any other similar list maintained
by OFAC pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), and (ii) not a person or entity with whom a citizen
of the United States is prohibited to engage in transactions by any trade
embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States, (b) none
of the funds or other assets of Landlord constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) to Landlord’s knowledge, no Embargoed Person has any
interest of any nature whatsoever in Landlord (whether directly or indirectly),
(d) none of the funds of Landlord have been derived from any unlawful activity
with the result that the investment in Landlord is prohibited by law or that the
Lease is in violation of law, and (e) Landlord has implemented procedures, and
will consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times. The term
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Landlord is
prohibited by law or Landlord is in violation of law

 

28. Rooftop License; Antennas

28.01 Rooftop License. Subject to any rights previously given by Landlord to
other parties and otherwise subject to such reasonable rules and regulations as
Landlord may promulgate from time to time for the purpose of safety and
frequency management, effective as of the Commencement Date, Landlord grants
Tenant the appurtenant, non-exclusive, and irrevocable (except upon the
expiration or earlier termination of this Lease or pursuant to the terms of this
Lease) right at no additional charge, but otherwise subject to the terms and
conditions of this Lease to use the areas on the roof of the Building designated
by Landlord at Landlord’s sole discretion (the “Rooftop Installation Areas”) :
1) to operate, maintain, repair and replace communications equipment to be
reviewed and reasonably approved by Landlord in advance of any installation (the
“Equipment”) and 2) to install, operate, maintain, repair and replace an antenna
serving the Tenant’s operations in the Premises, and other related
communications equipment serving such antenna, (collectively, the “Antenna”) in
a location

 

24



--------------------------------------------------------------------------------

Execution Version

 

reasonable designated by Landlord in Landlord’s sole discretion. Tenant’s
Equipment and the Antenna located in the Rooftop Installation Areas are defined
together as the “Rooftop Equipment”.

28.02 Installation and Maintenance of Rooftop Equipment. Tenant shall install
the Rooftop Equipment at its sole cost and expense using contractors designated
by Landlord (unless Landlord consents in writing to Tenant’s contractor which
consent shall be at Landlord’s sole discretion) at such times and in such manner
as Landlord may reasonably designate and in accordance with all of the
applicable provisions of this Lease regarding Alterations and in compliance with
all Laws. Tenant shall not install or operate the Rooftop Equipment until it
receives prior written approval of the Alterations in accordance with
Section 9.03. Landlord may withhold approval of the installation or operation of
the Rooftop Equipment to the extent such Rooftop Equipment or its installation
or operation would adversely impact the Building’s structure or systems, affect
future marketability of the Premises, Building or Complex or would interfere
with the use and occupancy of other tenants and occupants of the Building and/or
Complex.

Tenant shall, at Tenant’s sole cost and expense, engage Landlord’s roofer before
beginning any rooftop installations or repairs of the Rooftop Equipment, whether
under this Section 28 or otherwise, and shall always comply with the roof
warranty governing the protection of the roof and modifications to the roof.
Tenant shall obtain a letter from Landlord’s roofer following completion of such
work stating that the roof warranty remains in effect. Tenant, at its sole cost
and expense, shall inspect areas on the rooftop where the Rooftop Equipment is
located at least twice annually and correct any loose bolts, fittings or other
appurtenances and shall repair any damage to the roof caused by the installation
or operation of the Rooftop Equipment using a contractor designated by Landlord.
Tenant covenants that the installation, existence, maintenance and operation of
the Rooftop Equipment shall not violate any legal requirements or constitute a
nuisance under law. Tenant shall pay Landlord on demand (i) all applicable taxes
or governmental charges, fees, or impositions imposed on Landlord because of
Tenant’s ownership and/or use of the Rooftop Equipment under this Section 28,
(ii) the amount of any increase in Landlord’s insurance premiums as a result of
the installation and/or use of the Rooftop Equipment. Landlord assumes no
responsibility for interference in the operation of the Rooftop Equipment caused
by other tenants’ equipment, or for interference in the operation of other
tenants’ equipment caused by the Rooftop Equipment, but (i) Landlord shall
reasonably cooperate with Tenant (at no cost to Landlord) to resolve any such
interference and shall enforce any rights Landlord may have to prevent such
interference and (ii) Tenant shall cooperate with Landlord (at no cost to
Landlord) to resolve any such interference. In the event the Rooftop Equipment
shall cause interference with the use and occupancy of other tenants and
occupants of the Building and/or Complex (including without limitation such
wireless and/or similar rooftop equipment), Tenant shall (i) immediately cease
such use of the Rooftop Equipment causing such interference and promptly remedy
such interference and (ii) indemnify and hold Landlord harmless from any Losses
which may be imposed upon, incurred by or asserted against Landlord or any of
the Landlord Related Parties by any third party and arising out of or in
connection with such interference by Tenant (including violations of Law) or any
of Tenant’s contractors, agents or employees. In the event such interference may
only be remedied by the relocation of the Rooftop Equipment to an alternate
location on the Building of the roof, Landlord and Tenant shall reasonably
cooperate to identify a suitable location for such relocation, such alternate

 

25



--------------------------------------------------------------------------------

Execution Version

 

location to be reasonably approved by Landlord. The Rooftop Installation Area is
delivered to Tenant in its “as-is” condition, Landlord makes no representation
or warranty, express or implied, as to the fitness of the roof of the Building
for the use of the Rooftop Equipment, and to the extent Tenant’s desired Rooftop
Equipment may not be used due to interference with existing tenants
installations in the Complex, Landlord shall have no liability therefor.

Any cables, conduits or other physical connections between the Rooftop Equipment
and the Premises shall be concealed within permanent walls, floors, columns and
ceilings of the Building and in the shafts of the Building provided for such
installations, not damaging the appearance of the Building or reducing the
usable or rentable space of the Building. Any installation or maintenance work
performed by Tenant, or at Tenant’s direction, shall be performed without
unreasonably interfering with Landlord’s or any other tenant’s use of the
Complex, and upon completion of such installation and maintenance (initially and
from time to time), Tenant shall restore such portions of the Building to a
condition reasonably comparable to that existing prior to such installation or
maintenance. Upon termination or expiration of this Lease, Tenant shall remove
any Rooftop Equipment installed by it, at its expense, and shall repair and
restore the Building to a condition comparable to that existing prior to such
installation.

28.03 Relocation of Rooftop Equipment. Based on Landlord’s good faith
determination that such a relocation is necessary, Landlord reserves the right
to cause Tenant to relocate any Rooftop Equipment to comparably functional space
on the roof by giving Tenant prior notice of such intention to relocate.
Provided that Landlord has pre-approved the cost thereof, Landlord agrees to pay
the reasonable cost of moving Rooftop Equipment to such other space, taking such
other steps necessary to ensure comparable functionality of Rooftop Equipment,
and finishing such space to a condition comparable to the then condition of the
current location of Rooftop Equipment. Tenant shall arrange for the relocation
of Rooftop Equipment within sixty (60) days after a comparable space is selected
by Landlord, using a contractor selected by Landlord (unless Landlord consents
in writing to Tenant’s contractor which consent shall be at Landlord’s sole
discretion). In the event Tenant fails to arrange for said relocation within the
sixty (60) day period, Landlord shall have the right to arrange for the
relocation of Rooftop Equipment at Tenant’s expense. Any actions by Landlord in
connection with a relocation under this Section 28.03 shall be performed in a
manner designed to minimize interference with Tenant’s business.

28.04 No Resale of Services. Under no circumstances shall Tenant sell, lease or
license the use of such Rooftop Equipment or services in connection therewith to
other tenants of the Complex.

[signatures on following page]

 

26



--------------------------------------------------------------------------------

Execution Version

 

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

WITNESS/ATTEST:     LANDLORD:       NORMANDY NICKERSON ROAD, LLC,

/S/ Laura Allen

    a Delaware limited liability company Name (print):  

LAURA ALLEN

     

/S/ Leona Maddocks

    By:  

/S/ Raymond P Trevisan

Name (print):  

LEONA MADDOCKS

    Name:  

Raymond P. Trevisan

      Title:  

Vice President

WITNESS/ATTEST:     TENANT:     BITSTREAM INC.,

 

    a Delaware corporation Name (print):  

 

     

/S/ James P Dore

    By:  

/S/ Anna M Chagnon

Name (print):  

JAMES P. DORE

    Name:  

Anna M. Chagnon

    Title:  

CEO

     

04-2744890

      Tenant’s Tax ID Number (SSN or FEIN)

 

27



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

LOGO [g24236ex10_12pg31a.jpg]

 

A-1



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT B

EXPENSES AND TAXES

This Exhibit is attached to and made a part of the Lease by and between Normandy
Nickerson Road, LLC, a Delaware limited liability company (“Landlord”) and
Bitstream Inc., a Delaware corporation (“Tenant”) for space in the Building
located at 500 Nickerson Road, Marlborough, Massachusetts 01752.

1. Payments.

1.01. Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by which
Expenses (defined below) for each calendar year during the Term exceed Expenses
for the Base Year (the “Expense Excess”) and also the amount, if any, by which
Taxes (defined below) for each Fiscal Year during the Term exceed Taxes for the
Base Year (the “Tax Excess”). If Expenses or Taxes in any calendar year or
Fiscal Year decrease below the amount of Expenses or Taxes for the Base Year,
Tenant’s Pro Rata Share of Expenses or Taxes, as the case may be, for that
calendar year or Fiscal Year shall be $0. Landlord shall provide Tenant with a
good faith estimate of the Expense Excess and of the Tax Excess for each
calendar year or Fiscal Year during the Term. On or before the first day of each
month, Tenant shall pay to Landlord a monthly installment equal to one-twelfth
of Tenant’s Pro Rata Share of Landlord’s estimate of both the Expense Excess and
Tax Excess. After its receipt of the revised estimate, Tenant’s monthly payments
shall be based upon the revised estimate. If Landlord does not provide Tenant
with an estimate of the Expense Excess or the Tax Excess by January 1 of a
calendar year, Tenant shall continue to pay monthly installments based on the
previous year’s estimate(s) until Landlord provides Tenant with the new
estimate.

1.02. As soon as is practical following the end of each calendar year or Fiscal
Year, as the case may be, Landlord shall furnish Tenant with a statement of the
actual Expenses and Expense Excess and the actual Taxes and Tax Excess for the
prior calendar year or Fiscal Year, as the case may be, together with reasonable
supporting documentation. If the estimated Expense Excess or estimated Tax
Excess for the prior calendar year or Fiscal Year, as the case may be, is more
than the actual Expense Excess or actual Tax Excess for the prior calendar year
or Fiscal Year, as the case may be, Landlord shall either provide Tenant with a
refund or apply any overpayment by Tenant against Additional Rent due or next
becoming due, provided if the Term expires before the determination of the
overpayment, Landlord shall refund any overpayment to Tenant after first
deducting the amount of Rent due. If the estimated Expense Excess or estimated
Tax Excess for the prior calendar year or Fiscal Year, as the case may be, is
less than the actual Expense Excess or actual Tax Excess, for such prior
calendar year or Fiscal year, as the case may be, for such prior year, Tenant
shall pay Landlord, within 30 days after its receipt of the statement of
Expenses or Taxes, any underpayment for the prior calendar year.

2. Expenses.

2.01. “Expenses” means all reasonable costs and expenses incurred in each
calendar year in connection with operating, maintaining, repairing, and managing
the Building and Complex. Expenses include, without limitation: (a) all labor
and labor related costs; (b)

 

B-1



--------------------------------------------------------------------------------

Execution Version

 

management fees; (c) the cost of equipping, staffing and operating an on-site
and/or off-site management office for the Building, provided if the management
office services one or more other buildings or properties, the shared costs and
expenses of equipping, staffing and operating such management office(s) shall be
equitably prorated and apportioned between the Building and the other buildings
or properties; (d) accounting costs; (e) the cost of services; (f) rental and
purchase cost of parts, supplies, tools and equipment; (g) insurance premiums
and deductibles; (h) electricity, gas and other utility costs; and (i) the
amortized cost of capital improvements (as distinguished from replacement parts
or components installed in the ordinary course of business) made subsequent to
the Base Year which are: (1) performed primarily to reduce current or future
operating expense costs, upgrade security or otherwise improve the operating
efficiency of the Building and/or Complex; or (2) required to comply with any
Laws that are enacted, or first interpreted to apply to the Building and/or
Complex, after the date of this Lease. The cost of capital improvements shall be
amortized by Landlord over the lesser of the Payback Period (defined below) or
the useful life of the capital improvement as reasonably determined by Landlord.
“Payback Period” means the reasonably estimated period of time that it takes for
the cost savings resulting from a capital improvement to equal the total cost of
the capital improvement. Landlord, by itself or through an affiliate, shall have
the right to directly perform, provide and be compensated for any services under
this Lease. Any Expenses generally applicable to the Complex as a whole or any
portion thereof shall be equitably prorated and Tenant’s initial Pro-Rata Share
of such Expenses shall be as set forth in Section 1.4 of the Lease. If Landlord
incurs Expenses for the Building and/or Complex together with one or more other
buildings or properties, whether pursuant to a reciprocal easement agreement,
common area agreement or otherwise, the shared costs and expenses shall be
equitably prorated and apportioned between the Building, Complex and the other
buildings or properties.

2.02. Expenses shall not include: the cost of capital improvements (except as
set forth above); depreciation; principal payments of mortgage and other
non-operating debts of Landlord; the cost of repairs or other work to the extent
Landlord is reimbursed by insurance or condemnation proceeds; costs in
connection with leasing space in the Building and/or Complex, including
brokerage commissions; lease concessions, rental abatements and construction
allowances granted to specific tenants; costs incurred in connection with the
sale, financing or refinancing of the Building and/or Complex; fines, interest
and penalties incurred due to the late payment of Taxes or Expenses;
organizational expenses associated with the creation and operation of the entity
which constitutes Landlord; or any penalties or damages that Landlord pays to
Tenant under this Lease or to other tenants in the Building and/or Complex under
their respective leases. Expenses shall further not include: (a) repairs,
alterations, additions, improvements or replacements made to rectify or correct
any defect in the design, materials or workmanship of the Building or Common
Areas or to comply with any requirements of any governmental authority in effect
as of the date of this Lease; (b) rentals and other related expenses incurred in
leasing systems, or other equipment ordinarily considered to be of a capital
nature, except equipment or similar services and equipment that is used on a
temporary basis to restore Building services to the extent part of capital
improvements in Section 2.01; (c) costs of repairs, restoration, replacements or
other work occasioned by (i) fire, windstorm or other casualty and either (aa)
payable (whether paid or not) by insurance required to be carried by Landlord
under this Lease, or (bb) otherwise paid by insurance then in effect obtained by
Landlord, (ii) the exercise by governmental authorities of the right of eminent
domain, whether such taking be total or partial, to the extent that Landlord is
compensated by such governmental

 

B-2



--------------------------------------------------------------------------------

Execution Version

 

authority for such repairs, restoration, replacements or other work or (iii) the
act of any other tenant in the Building, or any other tenant’s agents,
employees, licensees or invitees to the extent the applicable cost is, in the
Landlord’s reasonable judgment, practically recoverable from such person;
(d) wages, salaries benefits, perquisites and compensation paid or given to
(i) executives, shareholders, officers, directors or partners of Landlord or
(ii) any principal or partner of the entity from time to time comprising
Landlord; (e) costs in connection with the removal and abatement of asbestos or
cost of replacing or retrofitting the HVAC system to comply with laws that
regulate or prohibit the use or release of chlorofluorocarbons (CFCs) or
hydrocarbons (HCFCs) enacted prior to the date hereof; (f) Landlord’s general
overhead and administrative expenses not related to the Property; (g) non-cash
items, such as deductions for depreciation and amortization of the Building and
the Building equipment, or interest on capital invested; (h) legal fees,
accountants’ fees and other expenses incurred in connection with disputes with
Tenant or other tenants or occupants of the Building or associated with the
enforcement of any lease or defense of Landlord’s title to or interest in the
Building or any part thereof; (i) costs (including permit, license and
inspection fees) incurred in renovating or otherwise improving, decorating,
painting or altering space for other tenants or other occupants or vacant space
in the Building; and (j) interest, penalties or other costs arising out of
Landlord’s failure to make timely payments of its obligations.

2.03. If at any time during a calendar year the Building and/or Complex is not
at least 95% occupied or Landlord is not supplying services to at least 95% of
the total Rentable Square Footage of the Building and/or Complex, Expenses
shall, at Landlord’s option, be determined as if the Building and/or Complex, as
applicable, had been 95% occupied and Landlord had been supplying services to
95% of the Rentable Square Footage of the Building and/or Complex. If Expenses
for a calendar year are determined as provided in the prior sentence, Expenses
for the Base Year shall also be determined in such manner. Notwithstanding the
foregoing, Landlord may calculate the extrapolation of Expenses under this
Section based on 100% occupancy and service so long as such percentage is used
consistently for each year of the Term. The extrapolation of Expenses under this
Section shall be performed in accordance with the methodology specified by the
Building Owners and Managers Association.

3. “Taxes” shall mean: (a) all real property taxes and other assessments on the
Building and/or Complex, including, but not limited to, gross receipts taxes,
assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Complex,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Complex’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Complex; (b) all personal property
taxes for property that is owned by Landlord and used in connection with the
operation, maintenance and repair of the Complex; and (c) all costs and fees
incurred in connection with seeking reductions in any tax liabilities described
in (a) and (b), including, without limitation, any costs incurred by Landlord
for compliance, review and appeal of tax liabilities. Without limitation, Taxes
shall not include any income, capital levy, transfer, capital stock, gift,
estate or inheritance tax. Taxes shall further not include: (i) any income,
profits or revenue tax, assessment or charge imposed upon the Rent payable by
Tenant under this Lease; or (ii) penalties due to Landlord’s lateness or failure
to pay taxes, assessments or charges when due (unless such lateness is due to
Tenant being late in any

 

B-3



--------------------------------------------------------------------------------

Execution Version

 

payment due under this Lease), (iii) any environmental assessments, charges or
liens arising in connection with the remediation of Hazardous Materials from the
Leased Premises or Building, the causation of which arose prior to the
Commencement Date of this Lease, or to the extent caused by Landlord, its
agents, employees or contractors or any tenant of the Building (other than
Tenant or its sublessees or assignees); (iv) except to the extent the same is
included as a capital improvement hereunder, costs or fees, including, but not
limited to special assessments, payable to public authorities in connection with
any construction, renovation and/or improvements to the Leased Premises or
Building other than the Landlord’s Work, Tenant’s Work or improvements to the
Leased Premises made by or for Tenant, including fees for transit, housing,
schools, open space, child care, arts programs, traffic mitigation measures,
environmental impact reports, traffic studies, and transportation system
management plans and (v) reserves for future Taxes. If a change in Taxes is
obtained for any year of the Term during which Tenant paid Tenant’s Pro Rata
Share of any Tax Excess, then Taxes for that year will be retroactively adjusted
and Landlord shall provide Tenant with a credit, if any, based on the
adjustment. Likewise, if a change is obtained for Taxes for the Base Year, Taxes
for the Base Year shall be restated and the Tax Excess for all subsequent years
shall be recomputed. Tenant shall pay Landlord the amount of Tenant’s Pro Rata
Share of any such increase in the Tax Excess within 30 days after Tenant’s
receipt of a statement from Landlord.

4. Audit Rights. Tenant, within 120 days after receiving Landlord’s statement of
Expenses, may give Landlord written notice (“Review Notice”) that Tenant intends
to review Landlord’s records of the Expenses for the calendar year to which the
statement applies. Within a reasonable time after receipt of the Review Notice,
Landlord shall make all pertinent records available for inspection that are
reasonably necessary for Tenant to conduct its review. If any records are
maintained at a location other than the management office for the Building,
Tenant may either inspect the records at such other location or pay for the
reasonable cost of copying and shipping the records. If Tenant retains an agent
to review Landlord’s records, the agent must be with a CPA firm (or other
nationally recognized lease auditing firm) licensed to do business in the state
or commonwealth where the Property is located. Tenant shall be solely
responsible for all costs, expenses and fees incurred for the audit, but in no
event shall the firm performing such audit be compensated on a percentage basis.
Within 90 days after the records are made available to Tenant, Tenant shall have
the right to give Landlord written notice (an “Objection Notice”) stating in
reasonable detail any objection to Landlord’s statement of Expenses for that
year. If Tenant fails to give Landlord an Objection Notice within the 90 day
period or fails to provide Landlord with a Review Notice within the 90 day
period described above, Tenant shall be deemed to have approved Landlord’s
statement of Expenses and shall be barred from raising any claims regarding the
Expenses for that year. The records obtained by Tenant shall be treated as
confidential. In no event shall Tenant be permitted to examine Landlord’s
records or to dispute any statement of Expenses unless Tenant has paid and
continues to pay all Rent when due. If Tenant shall timely dispute Expenses
and/or Taxes, and if such dispute is not resolved between Landlord and Tenant
within thirty (30) days after notice of such dispute from Tenant, then Tenant
may refer such disputed item or items to the Boston office of the American
Arbitration Association, and the determination of such arbitration, using Real
Estate Industry Arbitration Rules shall be final, conclusive and binding upon
Landlord and Tenant. Tenant agrees to pay all costs involved in such
arbitration, unless it is determined that Landlord’s original calculation of the
amount of Adjustment Rent was overstated by more than five percent (5%), in
which event Landlord shall pay all costs of such arbitration and shall refund to
Tenant the amount of such overstatement.

 

B-4



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT C

WORK LETTER

This Exhibit is attached to and made a part of the Lease by and between Normandy
Nickerson Road, LLC, a Delaware limited liability company (“Landlord”) and
Bitstream Inc., a Delaware corporation (“Tenant”) for space in the Building
located at 500 Nickerson Road, Marlborough, Massachusetts 01752.

1. General.

1.1 Purpose. This Work Letter sets forth the terms and conditions governing
Landlord’s construction of Landlord’s Work.

1.2 Construction Representatives. Prior to submission of the Construction
Drawings and Specifications pursuant to Section 2 hereof, each of Landlord and
Tenant shall designate a representative (“Representative”) who shall act for
Landlord and Tenant, as the case may be, in all matters regarding Landlord’s
Work. Tenant hereby designates John Waitkunas at Diversified Project Management
as its Representative and Landlord hereby designates Andy Spaulding as its
Representative.

All inquiries, requests, instructions, authorizations or other communications
with respect to the Landlord’s Work shall be made in writing to Landlord’s
Representative or Tenant’s Representative, as the case may be. Authorizations
made by Tenant’s Representative shall be binding and Tenant shall be responsible
for all costs authorized by Tenant’s Representative. Either party may change its
Representative at any time by written notice to the other party. Landlord shall
not be obligated to respond to or act upon any plan, drawing, change order
approval or other matter relating to the Landlord’s Work until it has been
executed by Tenant’s Representative.

2. Design and Schedule.

2.1 Plans for Landlord’s Work. The “Construction Drawings and Specifications” as
used herein shall mean the construction working drawings, the mechanical,
electrical and other technical specifications, and the finishing details,
including wall finishes and colors and technical and mechanical equipment
installation, if any, all of which details the installation of the Landlord’s
Work in the Premises. Tenant shall cooperate with Landlord in the finalization
of the Construction Drawings and Specifications and shall notify Landlord of
Tenant’s selection of the color of paint, carpet or other materials within five
(5) business days of Landlord’s request for such selection. Reference to the
Construction Drawings and Specifications with respect to the entire Premises is
attached hereto as Exhibit C-1.

2.2 Approvals by Landlord. All Construction Drawings and Specifications for the
Landlord’s Work (collectively, the “Final Plans”) shall be delivered to the
Tenant for its final approval, which shall not be unreasonably withheld or
delayed, provided that such Final Plans are consistent with the contemplated
layout of the Premises as shown on the Construction Drawings and Specifications
referenced in Exhibit C-1. Tenant shall notify Landlord in writing, within three
(3) days of Tenant’s receipt of the Final Plans (or revision thereof), of its
approval

 

C-1



--------------------------------------------------------------------------------

Execution Version

 

or a detailed reason of its disapproval (each, an “Approval Period”). In the
event Tenant disapproves of the Final Plans and requests changes thereto for any
reason other than the failure of the Final Plans to be consistent with the
Construction Drawings and Specifications referenced in Exhibit C-1, then, after
the initial Approval Period, each subsequent Approval Period shall be a Tenant
Delay (defined below).

3. Construction of Landlord’s Work. The Landlord’s Work shall be performed by
The Walsh Company (the “General Contractor”). Landlord shall enter into a
contract (the “Construction Contract”) with the General Contractor for
performance of the Landlord’s Work. Landlord shall obtain all permits necessary
for construction of the Landlord’s Work. Landlord then shall promptly cause the
General Contractor to commence, construct and complete the Tenant Improvements
in a good and workmanlike manner and in accordance with the Final Plans, at
Landlord’s sole cost and expense (except as otherwise provided herein). In the
event that the Landlord’s Work is not performed in a good and workmanlike manner
or in conformity with the Final Plans, the Landlord shall require the General
Contractor to comply therewith. Landlord’s Work shall strictly comply with all
governmental rules, regulations, laws and building codes; and all private
covenants, conditions and restrictions applicable thereto. Tenant’s approval of
the Final Plans shall not release Landlord from any of its obligations
hereunder.

The Landlord’s Work shall be deemed to be “Substantially Complete” on the date
that all Landlord’s Work have substantially been performed, other than any
details of construction, mechanical adjustment or any other similar matter, the
non-completion of which does not interfere with Tenant’s use of the Premises,
which matters can reasonably be completed within thirty (30) days, and all
necessary governmental permits and approvals necessary for use and occupancy of
the Premises have been issued. If Landlord is delayed in the performance of the
Landlord’s Work as a result of (i) the negligence or willful misconduct of
Tenant or Tenant’s agents, employees, contractors or vendors, including, without
limitation, changes requested by Tenant after the Final Plans have been approved
by Landlord and Tenant, (ii) Tenant’s failure to comply with any of its
obligations under the Lease, (iii) Tenant’s failure to approve or comment upon
the Construction Drawings and Specifications within the timeframe set forth
herein or meet any of the other timeframes set forth in this Exhibit C
(including without limitation the specification of the color of paint, carpet or
other materials within five (5) business days of Landlord’s request for such
selection), (iv) Tenant’s failure to reimburse Landlord for any amounts due
under this Exhibit C, (v) the specification of any non-standard materials or
equipment with long lead times where Tenant is notified by Landlord at the time
of specification of such materials or equipment of the delay associated with
said non-standard materials or equipment and fails to provide a reasonable
substitute or withdraw the request for such material or equipment within three
(3) business days of such notification or (vi) any Approval Periods beyond the
initial Approval Period other than those necessary due to the failure of the
Final Plans to be consistent with the Construction Drawings and Specifications
referenced in Exhibit C-1 (each, a “Tenant Delay”), the Landlord’s Work shall be
deemed to be Substantially Complete on the date that Landlord could reasonably
have been expected to Substantially Complete the Landlord’s Work absent any
Tenant Delay.

Within ten (10) days following notice from Landlord to Tenant that Landlord
believes Landlord’s Work is Substantially Complete, Landlord and Tenant shall
“walk-through” the

 

C-2



--------------------------------------------------------------------------------

Execution Version

 

Premises and jointly complete a punchlist of items of the Landlord’s Work
needing completion or correction by the General Contractor. Landlord shall use
commercially reasonable efforts to complete or correct all punch-list items
within thirty (30) days after the walk-through inspection and shall notify
Tenant in writing of the completion thereof. Within ten (10) days after
Landlord’s notification to Tenant of completion or correction of all the
punchlist items, Landlord and Tenant again shall “walk-through” the Premises to
determine if all the punchlist items have been completed or corrected, and shall
prepare and resubmit to the Contractor a revised punchlist of any remaining
incomplete or uncorrected items which shall be completed as soon as reasonably
practicable.

4. Change Orders. If Tenant requests any change or addition to or subtraction
from the Landlord’s Work (“Change Order”) after Tenant’s approval of the final
and complete Construction Drawings and Specifications for the Landlord’s Work,
Landlord shall respond to Tenant’s request for consent as soon as reasonably
possible and include a good faith estimate of the actual cost of, and additional
time, if any, required to perform the work contemplated by such Change Order
request. Tenant may, within five (5) business days of its receipt of such
estimate, elect to rescind its request for such Change Order upon written notice
to Landlord. All costs associated with any Change Order shall be the
responsibility of Tenant, and to the extent such Change Order shall cause an
increase in the Costs of Landlord’s Work (defined below), the costs associated
with such Change Order in excess of the Costs of Landlord’s Work shall be paid
to Landlord as additional rent and as a condition of the approval of such Change
Order within five (5) business days of Landlord’s approval therefor. Any such
changes, additions or modifications that Tenant desires to make to the Final
Plans after final approval shall not be unreasonably withheld, except that
Landlord shall have complete discretion with regard to granting or withholding
approval for the Building structure, system or appearance as provided in
Section 2.2 above or would cause a delay in construction of the Landlord’s Work.
As used herein, “Costs of Landlord’s Work” shall mean the design and
architectural costs to prepare the Construction Drawings and Specifications for
the Landlord’s Work, costs of all labor and materials incurred to complete
Landlord’s Work, and costs for removal of all construction debris, general
contractor’s fees and any permit or license fees necessary for completion of
construction of Landlord’s Work.

5. Tenant Improvement Allowance. In addition to the turn-key preparation of the
Landlord Work, an amount not to exceed $410,670.00 may be applied by Tenant for
various expenses as provided in Section 1.07 of the Lease. As applicable, Tenant
acknowledges that any request for payment of the Improvement Allowance must be
delivered to Landlord together with executed lien waivers, contractor’s
statements and/or invoices and owner’s statements covering the work for which
reimbursement is then being requested and any other documents reasonably
requested by Landlord as evidence that the work and/or equipment has been
completed and paid for, and Landlord shall thereafter disburse such portion of
the remaining Improvement Allowance within thirty (30) days after the Landlord’s
receipt of all required documentation. Notwithstanding any provision to the
contrary set forth in this Lease, Tenant shall not be entitled to any remaining
portion of the un-disbursed Improvement Allowance to the extent Tenant does not
request the same prior to the expiration of the eighteenth (18th) Lease Month.

 

C-3



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT C-1

Those certain plans dated June 5, 2009, revised June 12, 2009, prepared by Walsh
Cochis Associates, Inc., entitled Tenant Improvements for BitStream Inc., 500
Nickerson Road, Marlborough, Massachusetts.

 

C-4



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT D

COMMENCEMENT LETTER

(EXAMPLE)

 

Date  

 

Tenant  

 

Address  

 

 

 

 

 

 

Re:

Commencement Letter with respect to that certain Lease dated as of the 22nd day
of June, 2009, by and between Normandy Nickerson Road, LLC, as Landlord, and
Bitstream Inc., as Tenant, for 27,378 rentable square feet on the second floor
of the Building located at 500 Nickerson Road, Marlborough, Massachusetts 01752.

Dear                                         :

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

  1. The Commencement Date is                                                  ;

 

  2. The Termination Date of the Lease is
                                                 .

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

Sincerely,

 

 

Authorized Signatory

Agreed and Accepted:

 

Tenant:    BITSTREAM, INC.       By:   

 

      Name:   

 

      Title:   

 

      Date:   

 

     

 

D-1



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT E

BUILDING RULES AND REGULATIONS

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities, the Complex and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control. Capitalized terms have the same meaning as
defined in the Lease.

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Complex.

 

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances. Damage resulting to
fixtures or appliances by Tenant, its agents, employees or invitees shall be
paid for by Tenant and Landlord shall not be responsible for the damage.

 

3. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building or Complex, except those of such color,
size, style and in such places as are first approved in writing by Landlord. All
tenant identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval, which approval shall not be unreasonably withheld.

 

4. Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.

 

5. Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.

 

6.

All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time. Landlord

 

E-1



--------------------------------------------------------------------------------

Execution Version

 

 

has no obligation to allow any particular telecommunication service provider to
have access to the Buildings or to the Premises. If Landlord permits access,
Landlord may condition the access upon the payment to Landlord by the service
provider of fees assessed by Landlord in Landlord’s sole discretion.

 

7. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be restricted to
hours reasonably designated by Landlord. Tenant shall obtain Landlord’s prior
approval by providing a detailed listing of the activity, which approval shall
not be unreasonably withheld. If approved by Landlord, the activity shall be
under the supervision of Landlord and performed in the manner required by
Landlord. Tenant shall assume all risk for damage to articles moved and injury
to any persons resulting from the activity. If equipment, property, or personnel
of Landlord or of any other party is damaged or injured as a result of or in
connection with the activity, Tenant shall be solely liable for any resulting
damage, loss or injury.

 

8. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises, which approval shall not
be unreasonably withheld. Damage to the Building or Complex by the installation,
maintenance, operation, existence or removal of Tenant’s Property shall be
repaired at Tenant’s sole expense.

 

9. Corridor doors, when not in use, shall be kept closed.

 

10. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute or cause to be distributed, in any portion of the Building or
Complex, handbills, promotional materials or other advertising; or (3) conduct
or permit other activities in the Building or Complex that might, in Landlord’s
sole opinion, constitute a nuisance.

 

11. No animals, except those assisting handicapped persons, shall be brought
into the Building or Complex or kept in or about the Premises.

 

12. Except as otherwise required pursuant to the Permitted Use (which shall be
pursuant to all Laws) after (i) obtaining all permits therefor and
(ii) providing Landlord prior written notice thereof, no inflammable, explosive
or dangerous fluids or substances shall be used or kept by Tenant in the
Premises, Building or about the Complex, except for those substances as are
typically found in similar premises used for general office purposes and are
being used by Tenant in a safe manner and in accordance with all applicable
Laws. Tenant shall not, without Landlord’s prior written consent, use, store,
install, spill, remove, release or dispose of, within or about the Premises or
any other portion of the Complex, any asbestos-containing materials or any
solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq., M.G.L. c. 21C,
M.G.L. c. 21E or any other applicable environmental Law which may now or later
be in effect. Tenant shall comply with all Laws pertaining to and governing the
use of these materials by Tenant and shall remain solely liable for the costs of
abatement and removal.

 

E-2



--------------------------------------------------------------------------------

Execution Version

 

13. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises, the Building or the Complex. Tenant shall not use, or permit any part
of the Premises to be used for lodging, sleeping or for any illegal purpose.

 

14. Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Building or Complex (“Labor Disruption”). Tenant shall take the actions
necessary to resolve the Labor Disruption, and shall have pickets removed and,
at the request of Landlord, immediately terminate any work in the Premises that
gave rise to the Labor Disruption, until Landlord gives its written consent for
the work to resume. Tenant shall have no claim for damages against Landlord or
any of the Landlord Related Parties nor shall the Commencement Date of the Term
be extended as a result of the above actions.

 

15. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building or Complex, electrical equipment that would overload
the electrical system beyond its capacity for proper, efficient and safe
operation as determined solely by Landlord. Tenant shall not furnish cooling or
heating to the Premises, including, without limitation, the use of electronic or
gas heating devices, without Landlord’s prior written consent. Tenant shall not
use more than its proportionate share of telephone lines and other
telecommunication facilities available to service the Building.

 

16. Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees.

 

17. Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

 

18. Landlord may from time to time adopt systems and procedures for the security
and safety of the Complex, the Building, its occupants, entry, use and contents.
Tenant, its agents, employees, contractors, guests and invitees shall comply
with Landlord’s systems and procedures.

 

19. Landlord shall have the right to prohibit the use of the name of the
Complex, the Building or any other publicity by Tenant that in Landlord’s sole
opinion may impair the reputation of the Complex, the Building or their
desirability. Upon written notice from Landlord, Tenant shall refrain from and
discontinue such publicity immediately.

 

20.

Neither Tenant nor its agents, employees, contractors, guests or invitees shall
smoke or permit smoking in the Common Areas, unless a portion of the Common
Areas have been

 

E-3



--------------------------------------------------------------------------------

Execution Version

 

 

declared a designated smoking area by Landlord, nor shall the above parties
allow smoke from the Premises to emanate into the Common Areas or any other part
of the Building. Landlord shall have the right to designate the Building
(including the Premises) as a non-smoking building.

 

21. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

 

22. Deliveries to and from the Premises shall be made only at the times in the
areas and through the entrances and exits reasonably designated by Landlord.
Tenant shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

 

23. The work of cleaning personnel shall not be hindered by Tenant after 5:30
p.m., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

 

E-4



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT F

ADDITIONAL PROVISIONS

This Exhibit is attached to and made a part of the Lease by and between Normandy
Nickerson Road, LLC, a Delaware limited liability company (“Landlord”) and
Bitstream Inc., a Delaware corporation (“Tenant”) for space in the Building
located at 500 Nickerson Road, Marlborough, Massachusetts 01752.

 

A. Parking

Landlord shall provide non-reserved vehicle access to the surface parking lot
located adjacent to the Building at a ratio of 3.5 vehicle spaces per each one
thousand (1,000) rentable square feet of the Premises at no additional expense
to Tenant (i.e. non-reserved parking for ninety-six (96) motor vehicles based
upon the Tenant’s occupancy of 27,378 rentable square feet; the foregoing
referred to herein as “Tenant’s Parking”). Tenant’s Parking shall be
non-transferable (directly or indirectly) to any other institutions, entities or
individuals other than as appurtenant to a Transfer or Permitted Transfer.
Except for reasonable business travel of Tenant’s employees, overnight parking
at the Building shall be strictly prohibited.

Landlord shall not be responsible for money, jewelry, automobiles or other
personal property lost in or stolen from the parking lot. Landlord shall not be
liable for any loss, injury or damage to persons using the parking lot or
automobiles or other property thereon, it being agreed that, to the fullest
extent permitted by law, the use of the parking lot and the parking spaces shall
be at the sole risk of Tenant and its employees. Except for emergency repairs,
Tenant and its employees shall not perform any work on any automobiles while
located in the parking lot.

Tenant’s Parking shall be subject to such reasonable rules and regulations
therefor as may be set and changed with reasonable prior notice by the Landlord
from time to time and uniformly enforced by Landlord during the Term provided
that such rules shall not at any time incorporate a charge or fee for parking.
Landlord agrees that such rules and regulations shall be established and applied
by Landlord in a non-discriminatory fashion, such that all rules and regulations
shall be generally applicable to all other tenants of the Building of a similar
nature of Tenant. Tenant’s Parking is non-assignable (except as part of a
sublease or assignment of this Lease permitted by the terms of this Lease) and
intended solely for the use of Tenant’s employees working from and business
invitees to the Premises; and as such Tenant shall not offer them for “use” or
“license” to any other entity, the general public, or any other tenants of the
Building other than a valid sublessee of all or a portion of the Premises or
assignee of the Lease. All such appurtenant rights for parking as set forth in
this Section are automatically terminated upon termination of this Lease, and
shall have no separate independent validity or legal standing. Landlord reserves
the right to relocate and/or temporarily close any or all of the parking
facilities to the extent necessary in the event of a casualty or governmental
taking or for maintenance and repairs of the parking facility provided Landlord
shall reopen the same or provide replacement parking facilities as soon as
practicable thereafter provided that any relocation shall be reasonably
proximate to the Building.

 

    -1



--------------------------------------------------------------------------------

Execution Version

 

B. Extension Option

Provided the original Tenant named herein (or an Affiliate pursuant to a
Permitted Transfer) is itself occupying not less than sixty percent (60%) of the
entire Premises at the time of giving its notice to exercise its option and at
the commencement of the Extension Term (as defined herein), Tenant shall have
the right and option to extend the Term for two (2) additional periods of five
(5) years (each an “Extension Term”). The right and option to so extend the term
shall be personal to the Tenant executing this Lease (or an Affiliate pursuant
to a Permitted Transfer) and such right and option may not be assigned or
transferred to any other party or entity. The first Extension Term is to
commence immediately upon expiration of the initial Term (the “Original Term”)
and the second Extension Term is to commence immediately upon expiration of the
first Extension Term, provided that both instances Tenant shall give Landlord
notice of Tenant’s exercise of such option by no later than nine (9) months
prior to the then scheduled expiration of the Original Term (or first Extension
Term, as applicable) (except as otherwise provided in Section D below with
respect to a simultaneous exercise of a Right of First Refusal), and provided
further that no Default, or event which with the giving of notice or the passage
of time, or both, would constitute a Default, unless the same is cured within
the applicable cure period which exists at the time of giving such notice or at
the commencement of either Extension Term. If a Default, or event which with the
giving of notice or the passage of time, or both, would constitute a Default,
exists at the time of giving such notice or at the time of commencement of an
Extension Term, Tenant’s exercise of such option shall, at the option of
Landlord, be null and void and of no further force and effect. Prior to the
exercise by Tenant of any such option, the expression “Term” shall mean the
Original Term. Except as expressly otherwise provided in the following
paragraph, all the terms, covenants, conditions, provisions and agreements in
the Lease contained herein shall be applicable to the Extension Term, except
that following the second Extension Term there shall be no further extension
terms. If Tenant shall give notice of its exercise of said option to extend in
the manner and within the time period provided aforesaid, the Term (or first
Extension Term, as applicable) shall be extended upon the giving of such notice
without the requirement of any further action on the part of either Landlord or
Tenant. If Tenant shall fail to give timely notice of the exercise of such
option as aforesaid, Tenant shall have no right to extend the Term of this
Lease, time being of the essence of the foregoing provisions.

The Annual Base Rent payable during each Extension Term shall be an amount equal
to 100% of the Fair Market Rent for the Premises as of the commencement date of
the applicable Extension Term. The Fair Market Rent shall be determined in
accordance with the provisions set forth below. If for any reason the Annual
Base Rent payable during an Extension Term has not been determined as of the
commencement date of the Extension Term, Tenant shall pay the Annual Base Rent
payable for the year immediately preceding the commencement of such Extension
Term until the Annual Base Rent for the Extension Term is determined, at which
time, an appropriate adjustment, if any, shall be made.

“Fair Market Rent” shall mean the anticipated rent for the Premises as of the
commencement of the Extension Term under market conditions then existing in
“as-is” condition. No later than one (1) month after Tenant’s Extension Notice,
Landlord shall notify Tenant of Landlord’s estimate of the Fair Market Rent in
writing. No later than fifteen (15) days after such written notification, Tenant
may dispute Landlord’s estimate of Fair Market Rent upon written notice thereof
to Landlord which written notice shall contain Tenant’s estimate of the Fair
Market Rent. If Tenant disputes Landlord’s estimate of Fair Market Rent within
such

 

    -2



--------------------------------------------------------------------------------

Execution Version

 

fifteen (15) day period, then the Fair Market Rent shall be determined by
agreement between Landlord and Tenant during the next thirty (30) day period
following Tenant’s notice of dispute (the “Discussion Period”), but if Landlord
and Tenant are unable to agree upon the Fair Market Rent during the Discussion
Period, then the Fair Market Rent shall be determined by a board of three
(3) M.A.I. appraisers as hereafter provided, each of whom shall have at least
five (5) years experience in the Boston Metro-west office rental market and each
of whom is hereinafter referred to as “appraiser”, Tenant and Landlord shall
each appoint one such appraiser and the two appraisers so appointed shall
appoint the third appraiser (the “Neutral Appraiser”). The cost and expenses of
each appraiser appointed separately by Tenant and Landlord shall be borne by the
party who appointed the appraiser. The cost and expenses of the third appraiser
shall be shared equally by Tenant and Landlord. Landlord and Tenant shall
appoint their respective appraisers no later than fifteen (15) days after the
expiration of the Discussion Period and shall designate the appraisers so
appointed by notice to the other party. The two appraisers so appointed and
designated shall appoint the Neutral Appraiser no later than twenty (20) days
after the end of the Discussion Period and shall designate such appraiser by
notice to Landlord and Tenant. Each of Landlord’s appointed appraiser and
Tenant’s appointed appraiser shall issue their respective estimates of Fair
Market Rent within thirty (30) days after the end of the Discussion Period. The
Neutral Appraiser shall then choose either the Landlord’s appointed appraiser’s
estimate of Fair Market Rent or the Tenant’s appointed appraiser’s estimate of
Fair Market Rent as the Fair Market Rent of the space in question as of the
commencement of the Extension Term and shall notify Landlord and Tenant of its
determination no later than sixty (60) days after the end of the Discussion
Period. The Fair Market Rent of the subject space determined in accordance with
the provisions of this Section shall be deemed binding and conclusive on Tenant
and Landlord. Notwithstanding the foregoing, if either party shall fail to
appoint its appraiser within the period specified above (such party referred to
hereinafter as the “failing party”) the other party may serve notice on the
failing party requiring the failing party to appoint its appraiser within ten
(10) days of the giving of such notice and if the failing party shall not
respond by appointment of its appraiser within said (10) day period, then the
appraiser appointed by the other party shall be the sole appraiser whose choice
of either the Landlord’s or the Tenant’s estimate of Fair Market Rent shall be
binding and conclusive upon Tenant and Landlord. All times set forth herein are
of the essence.

 

C. Tenant Identification

Landlord shall provide at Landlord’s cost, in the Building-standard format,
Building-standard signage. Subject to the approval of Landlord as to conformance
with the sign criteria for Marlborough Technology Park not to be unreasonably
withheld, conditioned or delayed, and subject to the approval of all applicable
governmental authorities, Tenant may, at Tenant’s cost, install an exterior sign
on Tenant’s proportionate share of the outside of the Building in a location to
be determined by Landlord in Landlord’s reasonable discretion.

 

D. Right of First Refusal

Subject to the terms and conditions set forth below and subject to the existing
prior rights of tenants and such tenants’ rights to extend with respect to such
spaces, Tenant shall have an ongoing “Right of First Refusal” for the 4,346
rentable square foot space adjacent to the Premises as more particularly shown
on Exhibit A (the “ROFR Space”).

 

    -3



--------------------------------------------------------------------------------

Execution Version

 

Any lease to Tenant of the ROFR Space shall be for a term which shall be
coterminous with this Lease, provided that if the Third Party Offer (defined
below) is for a period in excess of the then-remaining Term (or initial
Extension Term), then Tenant’s right to exercise the Right of First Refusal for
such ROFR Space shall be contingent upon Tenant effectively exercising its
Extension Option set forth in Section B above upon the terms and conditions set
forth in Section B at the same time as it exercises such Right of First Refusal,
and the term of the ROFR Space shall be coterminous with the expiration of the
applicable Extension Term (as defined in Section B above). If Landlord receives
a bona fide written offer (“Third Party Offer”) to lease ROFR Space, and if
Landlord desires to accept the Third Party Offer, it shall first make a written
offer to Tenant (the “ROFR Notice”) upon the same terms as the Third Party Offer
(except that the term of such ROFR Space shall be as set forth in this Section
D) and any improvements contributed by Landlord shall be pro-rated to account
for any variance in the length of term. The ROFR Notice to Tenant shall specify
the rent for such ROFR Space, the date of availability of such ROFR Space and
all other material terms and conditions which will apply to such ROFR Space. In
the event the Third Party Offer includes space or property in addition to the
ROFR Space, the ROFR Notice shall reasonably eliminate such additional space and
adjust or prorate financial terms to cover only the ROFR Space and the ROFR
Notice shall disclose such modifications. Tenant will notify Landlord within
five (5) Business Days of Tenant’s receipt of the ROFR Notice if Tenant wishes
to lease such ROFR Space from Landlord on the terms and conditions so specified.
If Tenant notifies Landlord that it wishes to lease the ROFR Space, Landlord and
Tenant shall execute an amendment to the Lease incorporating the ROFR Space into
the Premises upon the terms contained in the ROFR Notice within fifteen
(15) days following the later of the date of giving of Tenant’s Notice or the
date a draft of the amendment is first delivered by Landlord to Tenant. If
Tenant fails to notify Landlord within said five (5) Business Day period that
Tenant intends to lease such ROFR Space, or fails to simultaneously exercise an
Extension Option if required as aforesaid, or fails to execute the aforesaid
amendment within fifteen (15) days following the later of the date of giving of
Tenant’s Notice or the date a draft of the amendment is first delivered by
Landlord to Tenant (or, if later, within five (5) business days following
Tenant’s receipt from Landlord of an execution version of such amendment
incorporating the terms contained in the ROFR Notice) (the “ROFR Waiver Date”),
Tenant shall be deemed to have waived its rights with respect to the ROFR Space
for a period of one (1) year from the ROFR Waiver Date and Landlord shall be
entitled to lease all or any portion of such ROFR Space to any third party or
parties on such terms and conditions, including, without limitation, options to
extend the term of such lease and/or expand the premises under such lease, and
for such rent as Landlord determines all in its sole discretion. Following the
expiration of the one-year period following any ROFR Waiver Date, the ROFR Space
shall again be subject to Tenant’s Right of First Refusal in accordance with and
subject to the provisions of this Section D.

Notwithstanding any contrary provision of this Section or any other provision of
this Lease, any Right of First Refusal and any exercise by Tenant of any Right
of First Refusal shall be void and of no effect unless on the date Tenant
notifies Landlord that it is exercising the Right of First Refusal and on the
commencement date of the amendment for the ROFR Space (i) this Lease is in full
force and effect and (ii) no default of Tenant has occurred under the Lease
which remains continuing and uncured after any applicable notice and opportunity
to cure and (iii) Tenant shall not have assigned this Lease (other than to an
Affiliate), and there shall not be any sublease or subleases in effect as of the
commencement of the term of the Lease for any of the

 

    -4



--------------------------------------------------------------------------------

Execution Version

 

ROFR Space as of the date of Landlord’s notice of the ROFR Space availability
and (iv) if such ROFR Notice is delivered prior to any exercise by Tenant of the
Early Termination Option set forth in Section E below, Tenant shall waive such
Early Termination Option in writing. Additionally, the Right of First Refusal
shall not apply to any Third Party Offer which is for a term which exceeds the
Term of this Lease and any remaining exercisable Extension Options, and Landlord
shall have no obligation to provide Tenant with notice of any such Third Party
Offer.

 

E. Early Termination Option

Tenant shall have the one-time option to terminate this Lease effective as of
the last day of the eighty-seventh (87th ) Lease Month (the “Early Termination
Date”) provided that (i) Tenant gives Landlord not less than nine (9) months
prior written notice to terminate (the “Termination Notice”), (ii) Tenant
provides the Termination Payment (defined below) with the Termination Notice,
(iii) Tenant is not in Default hereunder either at the time of the Termination
Notice or on the Early Termination Date and (iv) all Base Rent, Additional Rent
and all other charges due under this Lease have been paid on or before the Early
Termination Date. Together with the Termination Notice, Tenant shall pay
Landlord a “Termination Payment” of $400,000.00. As of the Early Termination
Date, neither party shall have any rights, liabilities or obligations under this
Lease for the period accruing after the Early Termination Date, except those
which, by the provisions of this Lease, expressly survive the termination of the
term of this Lease, and Tenant shall surrender the Premises in the condition
required under this Lease. This option to terminate shall be self-operative as
provided herein and no additional agreement between Landlord and Tenant shall be
necessary to effectuate such termination. This Early Termination Option shall be
available to Tenant irrespective of assignment of the Lease (provided such
assignment is permitted under the Lease) or one or more subleases of all or a
portion of the Premises; provided, however that if any portion of the Premises
is sublet, or if this Lease shall be assigned, then this Early Termination
Option may be exercised by Tenant only if all then-existing subleases
specifically provide that they shall automatically terminate simultaneously with
the Lease upon Tenant’s (or Tenant’s permitted assignee’s) exercise of the Early
Termination Option.

 

F. Restroom Upgrades

Landlord shall, at Landlord’s sole cost and expense as soon as reasonably
practicable following Substantial Completion of Landlord’s Work, upgrade the
restrooms located in the Premises using Building-standard materials consistent
with Landlord’s standard upgrades to the restrooms in other leased premises in
the Complex. Tenant acknowledges that such restroom upgrades are not part of
Landlord’s Work.

 

    -5



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT G

FORM OF LETTER OF CREDIT

                                                         

[Name of Financial Institution]

 

Irrevocable Standby Letter of Credit

No.  

 

Issuance Date:  

 

Expiration Date:  

 

Applicant:  

 

Beneficiary

[Insert Name of Landlord]

[Insert Building management office address]

 

 

 

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of
                                 U.S. Dollars
($                            ) available for payment at sight by your draft
drawn on us when accompanied by the following documents:

 

1. An original copy of this Irrevocable Standby Letter of Credit.

 

2. Beneficiary’s dated statement purportedly signed by an authorized signatory
or agent reading: “This draw in the amount of DO NOT FILL IN AMOUNT
                                 U.S. Dollars
($                            ) under your Irrevocable Standby Letter of Credit
No.                          represents funds due and owing to us pursuant to
the terms of that certain lease by and between
                                    , as landlord, and
                                        , as tenant, and/or any amendment to the
lease or any other agreement between such parties related to the lease.”

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing by certified mail return receipt requested or by recognized overnight
courier service, that we elect not to so renew this Irrevocable Standby Letter
of Credit. In addition to the foregoing, we understand and agree that you shall
be entitled to draw upon this Irrevocable Standby Letter of Credit in accordance
with 1 and 2 above in the event that we elect not to renew this Irrevocable
Standby Letter of Credit and, in addition, you provide us with a dated statement
purportedly signed by an authorized signatory or agent of Beneficiary stating
that the Applicant has failed to provide you with an acceptable substitute

 

    -6



--------------------------------------------------------------------------------

Execution Version

 

irrevocable standby letter of credit in accordance with the terms of the above
referenced lease. We further acknowledge and agree that: (a) upon receipt of the
documentation required herein, we will honor your draws against this Irrevocable
Standby Letter of Credit without inquiry into the accuracy of Beneficiary’s
signed statement and regardless of whether Applicant disputes the content of
such statement; (b) this Irrevocable Standby Letter of Credit shall permit
partial draws and, in the event you elect to draw upon less than the full stated
amount hereof, the stated amount of this Irrevocable Standby Letter of Credit
shall be automatically reduced by the amount of such partial draw; and (c) you
shall be entitled to transfer your interest in this Irrevocable Standby Letter
of Credit from time to time and more than one time without our approval and
without charge. In the event of a transfer, we reserve the right to require
reasonable evidence of such transfer as a condition to any draw hereunder.

This Irrevocable Standby Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits (1993 revision) ICC Publication No. 500.

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                                  to the attention of
                                                 .

 

Very truly yours,

 

[name]

[title]

 

    -7